UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Assets Current assets Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Securities purchased under agreements to resell 130,323,808 194,173,341 Interbank investments 9,540,841 7,488,540 Allowance for losses (34,835) (28,390) Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 47,453,009 36,716,620 Subject to unrestricted repurchase agreements 10,760,409 12,430,463 Derivative financial instruments (Notes 3f and 6d II) 18,905,320 2,926,768 Given in guarantee 4,647,161 4,720,978 Subject to unrestricted repurchase agreements 4,465,702 - Interbank accounts Unsettled payments and receipts 73,764 84,000 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 54,791,894 50,924,906 - SFH 5,357 4,981 Correspondent banks 2,026 5,810 Interdepartmental accounts Internal transfer of funds 248,484 394,602 Loans (Notes 3g and 8) Loans: - Public sector 1,876,109 1,138,408 - Private sector 157,957,993 153,719,665 Loans transferred under an assignment with recourse 120,130 41,982 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (18,750,565) (14,578,282) Leasing (Notes 3g and 8) Lease and Sublease Operations receivable: - Private sector 1,431,756 1,904,591 Unearned income from leasing (1,333,300) (1,831,672) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (115,558) (156,369) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 104,099 38,498 Foreign exchange portfolio (Note 9a) 14,369,499 11,774,294 Receivables 12,456,712 5,863,962 Securities trading 1,798,391 1,258,678 Specific receivables 7,251 4,179 Sundry (Note 9b) 43,557,389 40,275,323 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (1,249,815) (847,957) Other assets (Note 10) Other assets 2,053,188 1,674,387 Provision for losses (860,237) (687,694) Prepaid expenses (Notes 3i and 10b) 1,714,704 1,030,842 Long-term receivables Interbank investments (Notes 3d and 5) Interbank investments 515,131 772,794 Securities and derivative financial instruments (Notes 3e, 3f and 6) Own portfolio 68,608,356 60,863,148 Subject to unrestricted repurchase agreements 30,830,304 32,471,873 Derivative financial instruments (Notes 3f and 6d II) 137,324 1,652,713 Given in guarantee to the Brazilian Central Bank 22,065 19,764 Privatization rights 52,473 58,928 Given in guarantee 2,863,821 1,709,960 Subject to unrestricted repurchase agreements 578,027 329,836 Bradesco 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Assets Interbank accounts Reserve requirement (Note 7): - SFH 680,860 617,154 Loans (Notes 3g and 8) Loans: - Public sector 863,525 756,820 - Private sector 162,573,250 153,184,040 Loans transferred under an assignment with recourse 7,390,609 4,911,791 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (8,659,027) (6,976,031) Leasing (Notes 3g and 8) Leasing receivables: - Private sector 1,454,113 2,175,968 Unearned income from leasing (1,453,228) (2,174,464) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (70,790) (95,508) Other receivables Securities trading 1,067,781 398,032 Sundry (Note 9b) 53,549,037 34,848,622 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (45,925) (11,500) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 593,568 990,987 Permanent assets Investments (Notes 3j and 11) Equity in the earnings (losses) of unconsolidated companies: - In Brazil 28,352,239 33,697,571 - Overseas 355,633 229,879 Other investments 177,357 190,036 Allowance for losses (124,969) (142,612) Premises and equipment (Notes 3k and 12) Premises 44,535 189,028 Other premises and equipment 8,112,598 7,251,962 Accumulated depreciation (4,719,446) (4,395,814) Leased assets (Note 12) Leased assets 9,224,420 12,299,445 Accumulated depreciation (3,236,945) (4,320,331) Deferred (Notes 3l and 13) Expenses with Organization and Expansion 1,502,125 1,731,266 Accumulated amortization (1,486,491) (1,676,373) Intangible assets (Notes 3m and 14) Intangible Assets 16,707,174 11,135,185 Accumulated amortization (7,279,926) (4,906,671) Total The accompanying Notes are an integral part of these Financial Statements. 4 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Income of the Prudential Conglomerate on December 31 – Inthousands of Reais Liabilities Current liabilities 550,668,941 587,670,047 Deposits (Notes 3o and 15a) 153,860,516 167,136,545 Demand deposits 23,914,239 33,249,863 Savings deposits 91,878,816 92,154,815 Interbank deposits 423,549 400,999 Time deposits (Note 15a) 37,643,912 41,330,868 Securities sold under agreements to repurchase (Notes 3o and 15b) 223,775,169 272,189,887 Own portfolio 97,265,806 91,608,213 Third-party portfolio 121,626,991 179,742,904 Unrestricted portfolio 4,882,372 838,770 Funds from issuance of securities (Note 15c) 53,138,708 46,647,805 Mortgage and real estate notes, letters of credit and others 48,794,240 43,302,030 Securities issued overseas 3,981,183 3,182,337 Structured Operations Certificates 363,285 163,438 Interbank accounts 1,296,190 1,089,508 Unsettled payments and receipts 151,460 20,797 Correspondent banks 1,144,730 1,068,711 Interdepartmental accounts 5,161,676 4,895,387 Third-party funds in transit 5,161,659 4,888,707 Internal transfer of funds 17 6,680 Borrowing (Note 16a) 22,970,703 13,117,246 Borrowing overseas 22,970,703 13,117,246 On-lending in Brazil - official institutions (Note 16b) 12,044,476 13,134,627 National treasury 133,028 151,096 BNDES 3,801,626 4,056,723 FINAME 8,099,475 8,913,365 Other institutions 10,347 13,443 On-lending overseas (Note 16b) 2,111,162 1,483,967 On-lending overseas 2,111,162 1,483,967 Derivative financial instruments (Notes 3f and 6e II) 19,246,588 2,168,809 Derivative financial instruments 19,246,588 2,168,809 Other liabilities 57,063,753 65,806,266 Payment of taxes and other contributions 497,269 342,167 Foreign exchange portfolio (Note 9a) 5,617,070 5,385,332 Social and statutory 3,941,067 3,254,322 Tax and social security (Note 19a) 3,187,885 4,343,970 Securities trading 2,714,800 2,746,334 Financial and development funds 5,417 2,214 Subordinated debts (Note 18) 495,275 2,884,804 Sundry (Note 19b) 40,604,970 46,847,123 Long-term liabilities 242,722,984 193,275,458 Deposits (Notes 3o and 15a) 43,175,356 45,370,731 Interbank deposits 46,858 245,285 Time deposits (Note 15a) 43,128,498 45,125,446 Securities sold under agreements to repurchase (Notes 3o and 15b) 26,319,943 28,755,210 Own portfolio 26,319,943 28,755,210 Funds from issuance of securities (Note 15c) 64,197,002 43,053,711 Mortgage and real estate notes, letters of credit and others 58,535,515 37,359,623 Securities issued overseas 5,512,429 5,597,480 Structured Operations Certificates 149,058 96,608 Borrowing (Note 16a) 5,263,225 2,083,518 Borrowing overseas 5,263,225 2,083,518 Bradesco 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Liabilities On-lending in Brazil - official institutions (Note 16b) 26,158,687 29,160,950 BNDES 8,607,769 8,216,720 FINAME 17,550,918 20,935,968 Other institutions - 8,262 On-lending overseas (Note 16b) 1,786,721 - On-lending overseas 1,786,721 - Derivative financial instruments (Notes 3f and 6e II) 98,888 1,144,298 Derivative financial instruments 98,888 1,144,298 Other liabilities 75,723,162 43,707,040 Tax and social security (Note 19a) 8,444,075 7,083,525 Subordinated debts (Note 18) 38,370,136 32,959,551 Eligible Debt Capital Instruments (Note 18) 11,444,939 - Sundry (Note 19b) 17,464,012 3,663,964 Deferred income 501,399 289,334 Deferred income 501,399 289,334 Non-controlling interests in subsidiaries (Note 20) 14,197 12,919 Shareholders' equity (Note 21) 88,906,644 81,508,250 Capital: - Domiciled in Brazil 45,521,283 37,622,363 - Domiciled overseas 578,717 477,637 Unpaid Capital (3,000,000) - Capital reserves 11,441 11,441 Profit reserves 50,340,806 44,186,135 Asset valuation adjustments (4,114,555) (491,311) Treasury shares (Note 21c) (431,048) (298,015) Total 882,814,165 862,756,008 The accompanying Notes are an integral part of these Financial Statements. 6 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Income of the Prudential Conglomerate on December 31 – Inthousands of Reais 2 Semester Exercise Exercise Revenue from financial intermediation Loans (Note 8j) 35,449,590 67,254,431 58,258,875 Leasing (Note 8j) 1,353,853 2,939,075 5,079,600 Operations with securities (Note 6h) 20,057,982 40,612,388 33,751,537 Derivative financial instruments (Note 6h) (5,447,604) (7,035,751) (1,340,117) Foreign exchange operations (Note 9a) 4,080,276 5,332,710 1,295,224 Reserve requirement (Note 7b) 2,568,586 4,603,995 4,310,921 Sale or transfer of financial assets (236,076) (394,734) (4,236) Financial intermediation expenses Retail and professional market funding (Note 15d) 31,105,161 58,980,188 48,593,707 Borrowing and on-lending (Note 16c) 18,638,255 28,990,869 8,696,440 Leasing (Note 8j) 1,117,575 2,433,893 4,430,200 Allowance for loan losses (Notes 3g, 8g and 8h) 12,743,493 20,716,587 14,364,279 Gross income from financial intermediation Other operating income (expenses) Fee and commission income (Note 22) 11,739,671 22,446,224 18,626,754 - Other fee and commission income 8,689,437 16,723,426 13,726,826 Income from banking fees 3,050,234 5,722,798 4,899,928 Payroll and related benefits (Note 23) (6,977,446) (13,177,550) (12,337,008) Other administrative expenses (Note 24) (9,355,854) (17,518,698) (15,504,882) Tax expenses (Note 25) (2,038,179) (4,073,601) (3,170,409) Equity in the Earnings (Losses) of Affiliates and Subsidiary (Note 11a) 14,447,795 23,662,901 9,202,443 Other operating income (Note 26) 2,642,044 5,855,879 6,433,274 Other operating expenses (Note 27) (6,526,995) (13,651,862) (11,244,965) Operating income Non-operating income (loss) (Note 28) Income before income tax and social contribution and non-controlling interests Income tax and social contribution (Notes 32a and 32b) Non-controlling interests in subsidiaries Net profit The accompanying Notes are an integral part of these Financial Statements. Bradesco 7 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Changes in Shareholders' Equity – Inthousands of Reais Events Capital Capital reserves Profit reserves Asset valuation adjustment Treasury shares Retained earnings Total Paid in Capital Unpaid Capital Share premium Legal Statutory Bradesco Subsidiaries Balance on June 30, 2015 - - Capital Increase by Subscription of Shares 3,000,000 (3,000,000) - Acquisition of treasury shares - (60,036) - (60,036) Asset valuation adjustments - (404,506) (2,945,789) - - (3,350,295) Net profit - 8,472,281 8,472,281 Allocations: - Reserves - - - 423,615 4,921,794 - - - (5,345,409) - - Interest on Shareholders’ Equity Paid and/or provisioned - (3,126,872) (3,126,872) Balance on December 31, 2015 - Balance on December 31, 2013 - - Acquisition of treasury shares - (28,922) - (28,922) Asset valuation adjustments - 459,896 103,236 - - 563,132 Net profit - 15,088,818 15,088,818 Allocations: - Reserves - - - 754,442 9,279,796 - - - (10,034,238) - - Interest on shareholders’ equity paid - (3,595,008) (3,595,008) - Interim Dividends Paid - (1,459,572) (1,459,572) Balance on December 31, 2014 - - Increase of capital stock with reserves 5,000,000 - - - (5,000,000) - Capital Increase by Subscription of Shares 3,000,000 (3,000,000) - Acquisition of treasury shares - (133,033) - (133,033) Asset valuation adjustments - (826,126) (2,797,118) - - (3,623,244) Net profit - 17,189,635 17,189,635 Allocations: - Reserves - - - 859,482 10,295,189 - - - (11,154,671) - - Interest on Shareholders’ Equity Paid and/or provisioned - (5,122,964) (5,122,964) - Interim Dividends Paid - (912,000) (912,000) Balance on December 31, 2015 - The accompanying Notes are an integral part of these Financial Statements . 8 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Cash Flow Statement of the Prudential Conglomerate on December 31 – Inthousands of Reais 2 Semester Exercise Exercise Cash flow from operating activities: Net profit before income tax and social contribution Adjustments to net profit before income tax and social contribution Effect of Changes in Exchange Rates in Cash and Cash equivalents (2,970,094) (3,163,366) (617,503) Allowance for loan losses 12,743,493 20,716,587 14,364,279 Depreciation and amortization 1,312,842 3,059,101 2,492,593 Write-offs throughImpairment 361,916 361,916 85,608 Expenses with civil, labor and tax provisions 1,448,044 3,142,673 1,990,160 Equity in the (earnings/losses) of unconsolidatedand jointly subsidiaries (14,447,795) (23,662,901) (9,202,443) (Gain)/loss on sale of investments 18,841 18,979 45,053 (Gain)/loss on sale of fixed assets 37,965 48,803 41,811 (Gain)/loss on sale of foreclosed assets 164,278 284,334 311,468 Foreign exchange variation of assets and liabilities overseas/Other 9,233,501 14,528,370 3,788,547 Adjusted net profit before taxes (Increase)/decrease in interbank investments 292,650 1,856,807 17,588,975 (Increase)/decrease in trading securities and derivative financial instruments (182,387) 5,279,139 9,041,347 (Increase)/decrease in interbank and interdepartmental accounts 2,755,917 569,026 (370,832) (Increase)/decrease in loan and leasing (14,960,568) (31,028,070) (35,480,978) (Increase)/decrease in other receivables and other assets (14,542,113) (17,956,210) (2,456,220) (Increase)/decrease in reserve requirement - Brazilian Central Bank (5,878,848) (3,866,988) 4,456,083 (Increase)/decrease in deposits (99,077) (15,471,405) (6,516,152) (Increase)/decrease in securities sold under agreements to repurchase (20,376,881) (50,849,984) 58,156,567 (Increase)/decrease in funds from issuance of securities 17,798,524 27,634,193 26,922,765 (Increase)/decrease in borrowings and on-lending 8,983,320 11,354,666 2,894,607 (Increase)/decrease in other liabilities (904,156) 6,886,357 6,879,670 Increase/(decrease) in deferred income 128,259 212,066 (298,353) Income tax and social contribution paid (997,506) (3,921,842) (3,502,280) Net cash provided by/(used in) by operating activities Cash flow from investing activities: (Increase)/decrease in held-to-maturity securities 10,132 (62,368) (9,141) Sale of/maturity of and interests on available-for-sale securities 13,115,942 39,995,437 33,557,510 Proceeds from sale of foreclosed assets 298,534 604,404 643,799 Sale of investments (105,293) 2,808,706 208,708 Sale of premises and equipment of use 921,366 2,486,890 1,123,223 Purchases of available-for-sale securities (39,251,231) (64,666,556) (46,915,094) Foreclosed assets received (842,240) (1,509,817) (1,359,558) Investment acquisitions (56,159) (165,228) (20,845) Sale of premises and equipment of use (1,617,543) (3,781,862) (3,352,886) Intangible asset acquisitions (1,430,875) (5,471,840) (891,580) Dividends and interest on shareholders’ equity received 6,964,845 8,324,614 159,632 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 12,860,664 14,465,996 (74,361) Dividends and interest on shareholders’ equity paid (1,358,957) (4,775,728) (3,921,650) Non-controlling interest 1,193 6,010 (135,227) Acquisition of own shares (60,037) (133,034) (28,922) Net cash provided by/(used in) financing activities 11,442,863 9,563,244 Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents - at the beginning of the period 177,093,388 204,669,143 117,680,012 Effect of Changes in Exchange Rates in Cash and Cash equivalents 2,970,094 3,163,366 617,503 Cash and cash equivalents - at the end of the period 147,275,456 147,275,456 204,669,143 Net increase/(decrease) in cash and cash equivalents The accompanying Notes are an integral part of these Financial Statements. Bradesco 9 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Index of Notes Notes to Bradesco’s Financial Statements of the Prudential Conglomerate of Bradesco are as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) CASH AND CASH EQUIVALENTS 19 5) INTERBANK INVESTMENTS 20 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 21 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT 29 8) LOANS 30 9) OTHER RECEIVABLES 41 OTHER ASSETS 43 INVESTMENTS 44 PREMISES AND EQUIPMENT AND LEASED ASSETS 45 DEFERRED 45 INTANGIBLE ASSETS 46 DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 47 BORROWING AND ON-LENDING 49 PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY 50 SUBORDINATED DEBT 53 OTHER LIABILITIES 54 NON-CONTROLLING INTERESTS IN SUBSIDIARIES 54 SHAREHOLDERS’ EQUITY (PARENT COMPANY) 54 FEE AND COMMISSION INCOME 57 PAYROLL AND RELATED BENEFITS 57 OTHER ADMINISTRATIVE EXPENSES 57 TAX EXPENSES 58 OTHER OPERATING INCOME 58 OTHER OPERATING EXPENSES 58 NON-OPERATING INCOME (LOSS) 58 RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) 59 FINANCIAL INSTRUMENTS 61 EMPLOYEE BENEFITS 63 INCOME TAX AND SOCIAL CONTRIBUTION 65 OTHER INFORMATION 67 10 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector, publicly traded company and universal bank that through its commercial, foreign exchange, consumer financing and housing loan portfolios carries out all types of banking activities which it is authorised to. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in the Organização Bradesco, working together in an integrated fashion in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The Financial Statements of the Prudential Conglomerate were prepared to comply with the requirements of Resolution No. 4,280/13, of the National Monetary Council (CMN) and additional rules of the Brazilian Central Bank (Bacen). Thus, specific requirements in the consolidation and/or combination of the entities listed in Resolution No. 4,280/13 determined by the CMN and Bacen were observed, which are not necessarily the same established by the corporate law and by the CMN or Bacen for other types of consolidation. In this sense, they cover the financial statements of Bradesco, and foreign branches, subsidiaries and investment funds, as requested in Resolution No. 4,280/13. In the preparation of these Financial Statements of the Prudential Conglomerate intercompany transactions, including investments, assets and liabilities, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for in a separate line. For jointly controlled investments with other shareholders, assets, liabilities and income and loss were included in the consolidated financial statements of the Prudential Conglomerate according to the interest held in the shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/associate companies or jointly controlled entities is presented in the investments and intangible assets lines (Note 14a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair market value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets; and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s financial statements of the Prudential Conglomerate were approved by the Board of Executive Officers and by the Disclosure Committee on March 7, 2016. We highlight the societies and the major investment funds, with direct and indirect participation, included in the financial statements of the Prudential Conglomerate: On December 31 Activity Equity interest Financial Institutions Banco Bradesco S.A. Banking Controller Controller Banco Alvorada S.A. Banking 99.99% 99.99% Banco Bradesco Financiamentos S.A. Banking 100.00% 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% 100.00% Banco Bradesco BBI S.A. Investment bank 99.80% 99.80% Banco Boavista Interatlântico S.A. Banking 100.00% 100.00% Banco CBSS S.A. Banking 100.00% 100.00% Banco Bradesco Cartões S.A. Cards 100.00% 100.00% Banco Bradesco BERJ S.A. Banking 100.00% 100.00% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% 100.00% Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 Activity Equity interest Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% 100.00% Banco Bradescard S.A. Cards 100.00% 100.00% Crediare S.A. - Crédito, Financiamento e Investimento Banking 50.00% 50.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% Banco Bradesco Argentina S.A. Banking 99.99% 99.99% Banco Bradesco Europa S.A. Banking 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch (1) Banking 100.00% 100.00% Banco Bradesco New York Branch Banking 100.00% 100.00% Bradesco Securities, Inc. Brokerage 100.00% 100.00% Bradesco Securities, UK. Brokerage 100.00% 100.00% Bradesco Securities Hong Kong Brokerage 100.00% 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% 100.00% Consortium Management Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% 100.00% Payment Institutions Cielo S.A. (2) (3) Fees and commissions 30.06% 28.65% Cia. Brasileira de Soluções e Serviços - Alelo (3) Fees and commissions 50.01% 50.01% Tempo Serviços Ltda. (4) Fees and commissions 100.00% - Paggo Soluções e Meios de Pagamentos S.A. (4) Fees and commissions 15.03% - Braspag – Tecnologia em Pagamentos (4) Fees and commissions 30.06% - Cielo Inc. (4) Fees and commissions 30.06% - Merchant E-Solutions (4) Fees and commissions 30.06% - Cateno Gestão de Contas de Pagamentos S.A. (4) Fees and commissions 21.04% - Cidade Capital Markets Limited Banking 100.00% 100.00% Farly Participações Ltda. (4) Fees and commissions 50.01% - Stelo S.A. (4) Fees and commissions 44.02% - Elo Holding Financeira S.A. (4) Fees and commissions 50.01% - Leader S.A. Administradora de Cartões de Crédito (4) Fees and commissions 50.00% - MPO Processadora de Pagamentos Móveis S.A. (4) Fees and commissions 50.00% - IBI Promotora de Vendas Ltda. Fees and commissions 50.01% - Alvorada Administradora de Cartões Ltda. Fees and commissions 100.00% - Securitization Companies Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% 100.00% Alvorada Cia. Securitizadora de Créditos Financeiros Credit acquisition 100.00% 100.00% Promosec Cia. Securitizadora de Créditos Credit acquisition 100.00% 100.00% BCN – Consultoria, Adm. Bens, Serv. e Publicidade Ltda. Credit acquisition 100.00% - Alvorada Serviços e Negócios Ltda. Credit acquisition 100.00% - Investment Fund Bradesco FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment Fund 100,00% 100,00% Bradesco FI Mult. Cred. Priv. Inv. Exterior Pioneiro Investment Fund 100,00% 100,00% Bradesco FI Referenciado DI Performance Investment Fund 100,00% 100,00% Bradesco FI Referenciado DI União Investment Fund 100,00% 100,00% Bradesco FIC FI Mult. Cristal II (4) Investment Fund 99,78% 94,12% Bradesco FIC FI Referenciado DI Carnaúba Investment Fund 100,00% - Bradesco FIC FI Referenciado DI Galáxia Investment Fund 50,01% 50,01% FII - FI RF Cred. Privado Investment Fund 100,00% 100,00% FIP Mult. Plus Investment Fund 100,00% 100,00% Strong FI em Cotas Mult. Investment Fund 100,00% 100,00% The special purpose entity International Diversified Payment Rights Company is being consolidated. The company is part of a structure set up for the securitization of the future flow of payment orders received overseas; Increase in equity interest through share acquisition in February and March 2015; Company proportionally consolidated, pursuant to CMN Rule No.4,280/13; They have been part of the Prudential Conglomerate since January 2015; and The investment funds in which Bradesco assumes or retains substantially the risks and benefits were consolidated. 12 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and presentation currencies Financial statements of Prudential Conglomerate are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are converted into Brazilian reais using the appropriate currency exchange rate to comply with accounting practices adopted in Brazil. Foreign currency conversion gains and losses arising are recognized in the period’s income statement in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and expense recognition The result is calculated according to the regime of competence, which establishes that the revenues and expenses should be included in the calculation of the results for the periods in which they occur, always simultaneously to when they are correlated, regardless of being a receipt or payment. Fixed rate contracts are recorded at their redemption value with the income or expense relating to future periods being recorded as a deduction from the corresponding asset or liability. Finance income and costs are recognized daily on a pro-rata basis and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions, which are calculated using the straight-line method. Floating rate and foreign-currency-indexed contracts are adjusted to the interest and foreign exchange rates applicable at the end of the reporting period. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, which are exposed to insignificant risk of change in fair market value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 4. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair market value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recorded at cost, plus income earned and adjusted to fair market value with movements recognized in the Income Statement for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at cost, plus income earned, which is recorded in profit or loss in the period and adjusted to fair market value with movements recognized in shareholders’ equity, net of tax, which will be transferred to the Income Statement only when effectively realized; and · Held-to-maturity securities – securities for which there is positive intent and financial capacity to hold to maturity. They are recorded at cost, plus income earned recognized in the Income Statement for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair market value. Fair market value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair market values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair market value and may require judgment or significant estimates by Management. Bradesco 13 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Classification, breakdown and segmentation of securities are presented in Note 6 (a to c). f) Derivative financial instruments (assets and liabilities) Derivate instruments are classified based on the objective for which the underlying instrument was acquired at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. The gains or losses are recorded in profit-and-loss and shareholders’ equity accounts. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the fair market value of financial assets and liabilities are designated as hedges when they meet the criteria for hedge accounting and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recorded in the Income Statement; and · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recorded, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Income Statement. A breakdown of amounts included as derivative financial instruments, in the balance sheet and off-balance-sheet accounts, is disclosed in Note 6 (d to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution No.2,682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days past due are also considered in the rating of customer risk as per CMN Resolution No. 2,682/99, as follows: Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No.2,682/99. Interest and inflation adjustments on past due transactions are only recognized on the Income Statement up to 59 days past the due date. As from the 60 th day, they are recognized on off-balance sheet accounts and are only recognized when the Income Statement has been received. 14 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate H-rated past due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. Renegotiated transactions are held at the same rating as on the date of the renegotiation or classified in a higher risk rating. Renegotiations which have already been written-off against the allowance and that were recorded in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with the Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing The portfolio of leasing operations consists of contracts firmed with the support of Decree No. 140/84, of the Ministry of Finance, which contains clauses of: (a) non-cancellation; (b) purchase option; and c) post-fixed or fixed restatement and are accounted for in accordance with the standards established by Bacen, as follows: I- Leases receivable Reflect the balance of installments receivable, restated according to the indexes and criteria established by contractual agreement. II- Unearned income from leasing and Guaranteed Residual Value (GRV) Recorded at the contractual amount, conversely to adjusted accounts of unearned revenues from leasing and Residual value to balance, both submitted through negotiated conditions. The GRV received in advance is recorded in Other Liabilities – Creditors by Anticipation of the Residual Value until the date of contractual termination. The adjustment at present value of the lease payments and the GRV receivable from the financial leasing operations is recognized as excessive/insufficient depreciation on leased assets, in order to reconcile the accounting practices. In operations whose delays are equal to or greater than 60 days, the appropriation to the result occurs upon receipt of contractual installments, in accordance with CMN Resolution No. 2,682/99. III- Leased fixed assets It is recorded at acquisition cost, minus the accrued depreciations. The depreciation is calculated using the linear method, with the benefit of a 30% reduction in the normal life cycle of the asset, provisioned in the current legislation. The main annual rates of depreciation used, as base for this reduction, are the following: vehicles and the like, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on leases The losses recorded in the sale of leased assets are deferred and amortized over the remaining normal life cycle of assets, and are shown along with the Leased Fixed Assets (Note 8k). V- Excessive (insufficient) depreciation The accounting records of leasing operations are maintained as legal requirements, specific for this type of operation. The procedures adopted and summarized in items "II" to "IV" above differ from the accounting practices provisioned in Brazilian corporate law, especially concerning the regime of competence in the record of revenues and expenses related to lease contracts. As a result, in accordance with Bacen Circular No. 1,429/89, the present value of outstanding leasing installments was calculated, using the internal rate of return of each contract, recording a leasing revenue or expenditure, conversely to the entries of excessive or insufficient depreciation, respectively, recorded in Permanent Assets, with the objective of adapting the leasing operations to the regime of competence (Note 8k). Bradesco 15 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate h) Income tax and social contribution (assets and liabilities) Income tax and social contribution deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences, are recorded in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax), mark-to-market adjustments on securities, restatement of judicial deposits, among others, are recorded in “Other Liabilities - Tax and Social Security”. Deferred tax assets on temporary differences are realized when the difference between the accounting treatment and the income tax treatment reverses. Deferred tax assets on income tax and social contribution losses are realizable when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recorded based on current expectations of realization considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. For financial companies, equated and of the insurance industry, the social contribution on the profit was calculated until August 2015, considering the rate of 15%. For the period between September 2015 and December 2018, the rate was changed to 20%, according to Law No. 13,169/15, returning to the rate of 15% as from January 2019. For the other companies, the social contribution is calculated considering the rate of 9%. Due to the amendment of the rate, the Organização Bradesco constituted, in September 2015, a supplement to the tax credit of social contribution, considering the annual expectations of achievement and their respective rates in force in each period, according to the technical study conducted. Provisions were recorded for other income tax and social contribution in accordance with specific applicable legislation. Changes in the criteria to recognize revenue, costs and expenses included in the net profit for the period, enacted by Law No.11,638/07 and subsequent amendments were made fiscally by the new regime of the taxation in force instituted by Law No. 12,973/14. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecorded deferred tax assets, are presented in Note 32. i) Prepaid expenses Prepaid expenses consist of funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recorded in the Income Statement according to the terms and the amount of expected benefits and directly written-off in the Income Statement when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. In the case of the remuneration paid by the origination of credit operations to the banking correspondents related to credit operations originated during 2015, Bradesco opted to recognize 2/3 of the total value of compensation, pursuant to the provisions of Bacen Circular No. 3,738/14. Prepaid expenses are shown in detail in Note 10b. 16 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Investments Investments in unconsolidated and jointly subsidiaries, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for using the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries entities are consolidated – the composition of the main companies can be found in Note 2. The composition of unconsolidated and jointly subsidiaries, as well as other investments, can be found in Note11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions that transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate – 4% per annum; installations, furniture, equipment for use, security systems and communications – 10% per annum; transport systems – 20% per annum; and data-processing systems – 20% to 50% per annum, and adjusted for impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecorded surplus value for real estate and the fixed asset ratios, are presented in Note 12. l) Deferred assets It is recorded at cost of acquisition or composition, net of their accrued depreciation of 20% per annum, calculated using the linear method. Since December 2008, the new operations have been recorded in intangible assets, in accordance with Circular Letter No. 3,357/08 of Bacen. The composition of deferred assets is shown in Note 13. m) Intangible assets Corresponds to the acquired rights whose subjects are intangible assets intended for the maintenance of the company or exercised for this purpose. Intangible assets comprise of: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recorded and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and · Software: stated at cost, less amortization calculated on a straight-line basis over the estimated useful life (20% to 50% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Intangible assets and the movement in these balances by class, are presented in Note 14. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended dec line in an asset value. Bradesco 17 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the book value of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Note 6c ,12 e 14. o) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily pro-rata basis. A breakdown of the contracts recorded in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and income statement, is presented in Note 15. p) Provisions, contingent assets and liabilities and legal obligations – tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution No.3,823/09 and CVM Resolution No.594/09: · Contingent Assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, and confirmation of the capacity of the counterparty to pay or the ability of Bradesco to realize the asset via compensation against another liability upon which the gain is considered practically certain. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recorded taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever the loss is deemed probable, it requires a probable outflow of funds to settle the obligation and when the amount can be reliably measured; · Contingent Liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities do not meet the criteria for recognition because they are considered possible losses and should only be disclosed in the notes when relevant. Obligations deemed remote are not recorded as a provision nor are they disclosed; and · Legal Obligations – Provision for Tax Risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded, by type, are presented in Note 17. q) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). r) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and 18 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 33. 4) CASH AND CASH EQUIVALENTS On December 31 - R$ thousand Cash and due from banks in domestic currency 9,243,959 10,816,977 Cash and due from banks in foreign currency 8,069,800 3,685,973 Investments in gold 142 106 Total cash and due from banks Interbank investments (1) 129,961,555 190,166,087 Total cash and cash equivalents Refers to operations that mature in 90 days or less from the date they were effectively invested and with insignificant risk of change in fair market value. Bradesco 19 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities purchased under agreements to resell: Own portfolio position - - - ● Financial treasury bills 199,996 - - - 199,996 9,789 ● National treasury notes 2,120,843 - - - 2,120,843 5,389,740 ● National treasury bills 4,692,145 - - - 4,692,145 6,358,095 ● Bank deposit certificates 171,265 - - - 171,265 - ● Debentures 3,336 - - - 3,336 - ● Other 4,291 - - - 4,291 60,499 Funded position - - ● Financial treasury bills - 22,241,077 ● National treasury notes 75,524,784 265,088 - - 75,789,872 105,537,178 ● National treasury bills 46,971,301 - - - 46,971,301 53,716,899 Short position - - ● National treasury bills 129,061 241,698 - - 370,759 860,064 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks: 4,582,400 3,692,394 1,266,047 515,131 10,055,972 8,261,334 ● Provision for losses (9,195) (2,475) (23,165) - (34,835) (28,390) Subtotal Total in 2015 % Total in 2014 % 20 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Income from interbank investments Classified in the income statement as income from operations with securities. December 31 YTD - R$ thousand Income from investments in purchase and sale commitments: • Own portfolio position 347,648 292,618 • Funded position 19,708,089 14,927,863 • Short position 382,362 416,333 Subtotal Income from interest-earning deposits in other banks Total (Note 6h) 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer On December 31 - R$ thousand Financial Other Activities Total % Total % Trading securities - Government securities 15,009,209 - 15,009,209 8.0 19,027,995 12.4 - Corporate securities 14,035,069 28,875 14,063,944 7.4 15,746,687 10.2 - Derivative financial instruments (1) (8) 19,042,644 - 19,042,644 10.1 4,579,481 3.0 Available-for-sale securities (4) - Government securities 75,781,307 1,455 75,782,762 40.0 59,327,749 38.6 - Corporate securities 52,744,291 3,066 52,747,357 27.9 55,119,918 35.8 Held-to-maturity securities (4) - - - Government securities 41,092 - 41,092 - 38,874 - - Corporate securities 12,557,446 - 12,557,446 6.6 - - Subtotal Purchase and sale commitments (2) 79,517 - 79,517 - 60,347 - Grand total - Government securities 90,831,608 1,455 90,833,063 48.0 78,394,618 51.0 - Corporate securities 98,379,450 31,941 98,411,391 52.0 75,446,086 49.0 Subtotal Purchase and sale commitments (2) 79,517 - 79,517 - 60,347 - Grand total Bradesco 21 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Consolidated classification by category, maturity and operating segment I) Trading securities Securities (3) On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial National treasury bills 43,056 762,389 239,810 226,823 1,272,078 1,277,430 (5,352) 2,864,586 (6,120) Financial treasury bills - 2,283,484 3,126,131 3,070,358 8,479,973 8,479,955 18 4,761,982 (354) Bank deposit certificates 20,678 527,148 10,751 - 558,577 558,577 - 667,575 - Derivative financial instruments (1) (8) 18,136,896 510,688 257,736 137,324 19,042,644 26,088,713 (7,046,069) 4,579,481 955,792 Debentures (9) - 311,372 57,860 2,467,285 2,836,517 2,967,632 (131,115) 4,145,194 (62,627) National treasury notes - 104,620 179,147 3,072,229 3,355,996 3,503,648 (147,652) 10,914,270 111,624 Financial bills 65,984 2,195,697 636,127 2,184,704 5,082,512 5,136,092 (53,580) 5,165,261 (13,995) Other 4,473,664 283,514 345,508 2,355,938 7,458,624 7,499,930 (41,306) 6,255,814 (21,262) - Other activities - Other 28,875 - - - 28,875 28,875 - - - Subtotal Purchase and sale commitments - Financial (2) 79,517 - - - 79,517 79,517 - 60,347 - Grand total Derivative financial instruments (liabilities) (8) 22 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (3) (10) On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial (4) National treasury bills 18,945,062 9,898,546 3,691,052 5,092,656 37,627,316 37,748,698 (121,382) 19,694,577 (758,703) Brazilian foreign debt securities 148 - - 4,643 4,791 4,661 130 261,900 (10,801) Foreign corporate securities 232,611 64,818 228,649 11,106,835 11,632,913 15,105,366 (3,472,453) 11,044,527 (606,555) National treasury notes - 5,715,880 3,223,048 26,810,561 35,749,489 37,115,216 (1,365,727) 37,774,426 (72,105) Financial treasury bills 38 - - 600,390 600,428 600,345 83 503,589 (180) Bank deposit certificates 20,845 - - 21,962 42,807 42,807 - 31,806 - Debentures (9) - 1,104,168 970,774 28,012,837 30,087,779 30,094,357 (6,578) 28,592,638 (108,929) Shares 6,875,043 - - - 6,875,043 6,876,450 (1,407) 1,701,618 50,705 Certificates of real estate receivables 331 42,604 - 1,047,450 1,090,385 1,232,907 (142,522) 11,719,618 (137,668) Other 1,309,400 766,960 2,415,401 322,887 4,814,648 4,869,564 (54,916) 3,122,968 23,789 - Other activities - - 34 - - Financial bills - - - 1,455 1,455 1,438 17 - - Other 3,066 - - - 3,066 3,049 17 - - Subtotal Hedge - cash flow (Note 6f) - (69,291) - 311,683 Securities reclassified to “Held-to-maturity securities” (4) - (353,702) - - Grand total III) Held-to-maturity securities Securities (3) On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Original amortized cost (6) (7) Original amortized cost (6) (7) Financial Brazilian foreign debt securities 1,614 - - 39,478 41,092 38,874 Certificates of real estate receivables (4) - 311 1,080 12,556,055 12,557,446 - Grand total Bradesco 23 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Breakdown of the portfolios by financial statement classification Securities On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total in 2015 (3) (5) (6) (7) Total in 2014 (3) (5) (6) (7) Own portfolio Fixed income securities ● Financial treasury bills 38 2,283,484 3,121,570 293,470 5,698,562 2,663,516 ● National treasury notes - 5,715,880 2,033,168 3,471,897 11,220,945 21,271,875 ● Brazilian foreign debt securities 55,677 - - 1,416,623 1,472,300 719,335 ● Bank deposit certificates 42,054 527,148 10,751 21,962 601,915 699,381 ● National treasury bills 12,012,929 5,662,721 2,640,011 446 20,316,107 8,424,190 ● Foreign corporate securities 803,551 133,041 311,138 7,004,704 8,252,434 3,894,786 ● Debentures (9) - 1,415,540 1,028,633 30,480,122 32,924,295 32,737,833 ● Certificates of real estate receivables 331 42,915 1,080 13,643,464 13,687,790 11,768,856 ● Financial bills 65,984 2,195,697 697,359 2,184,704 5,143,744 5,217,469 ● Purchase and sale commitments (2) 79,517 - - - 79,517 60,347 ● Other 4,613,150 982,251 2,617,190 1,084,427 9,297,018 6,703,668 Equity securities - - - ● Shares of listed companies 7,366,738 - - - 7,366,738 3,418,512 Restricted securities Repurchase agreements ● National treasury bills 6,975,189 602,312 1,125,668 2,452,929 11,156,098 12,023,810 ● Financial treasury bills - - 3,969 1,536,153 1,540,122 427,176 ● National treasury notes - - 1,284,401 23,303,195 24,587,596 24,930,402 ● Foreign corporate securities 75,303 - - 4,231,594 4,306,897 7,520,948 Brazilian Central Bank - - - ● National treasury bills - - - 22,065 22,065 19,764 Privatization rights - - - Guarantees provided ● National treasury bills - - 95,382 2,421,472 2,516,854 1,761,566 ● Financial treasury bills - - 592 1,842,580 1,843,172 2,174,880 ● National treasury notes - 104,621 84,625 2,952,239 3,141,485 2,486,420 ● Other 9,471 - - - 9,471 8,072 Derivative financial instruments (1) (8) Securities subject to unrestricted repurchase agreements - ● National treasury bills - 4,395,901 69,801 422,568 4,888,270 329,836 ● Financial treasury bills - - - 155,459 155,459 - Grand total % 24 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Consistent with the criteria in Bacen Circular Letter No.3,068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; These refer to investment fund and managed portfolio resources invested in purchase contracts with a commitment to re-sell with Bradesco, whose owners are consolidated subsidiaries, included in the financial statements of the Prudential Conglomerate; The investment fund quotas are presented based on the instruments comprising their portfolios and maintaining the classification used in the fund; In compliance with Article 8 of Bacen Circular Letter No. 3,068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates. The mark-to-market of securities, which were transferred from the category "Securities Available for Sale" to the category of "Securities Held to Maturity", in June 2015 and in December 2013, was maintained in the shareholders’ equity and will be recognized in the results for the remaining term of these securities, according to Bacen Circular No. 3,068/01; The number of days to maturity was based on the contractual maturity of the instruments, regardless of their accounting classification; This column reflects book value after mark-to-market accounting in accordance with item (7), except for securities classified as securities held to maturity, which fair value is less than the original amortized cost by R$1,328,973 thousand (higher than amortized cost value to the amount of R$5,402 thousand in 2014); The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics. For investment funds, the original amortized cost reflects the fair value of the respective quotas; Includes hedge for protection of assets and liabilities, denominated in or indexed to foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. For a better analysis of these items, consider the net exposure (Note 6d II); In March 2015, there was a modification in the calculation method of the market capitalization of debentures, using market parameters (Brazilian Association of Entities of the Financial and Capital Markets – Anbima); and In the period ended December 31, 2015, there were losses through impairment in the amount of R$135,850 thousand, related to the heading 'Variable Income Securities", classified in the category "Securities Available for Sale" (R$598,087 thousand on December 31, 2014). d) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recorded in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure, These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options, Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair market value, Fair market value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics, Should market prices not be available, fair market values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair market value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair market value of derivative financial instruments, The fair market value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors, The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market, These yield curves are used to determine the fair market value of currency swaps, interest rate and other risk factor swaps. The fair market value of forward and futures contracts is also determined based on market price quotations for derivatives traded at the exchange or using methodologies similar to those outlined for swaps, The fair market values of credit derivative instruments are determined based on market price quotations or from specialized entities, The fair market value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair market value of corresponding assets, Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at the OTC Clearing House (Cetip) and BM&FBOVESPA. Bradesco 25 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Operations involving forward contracts of interest rates, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. I) Amount of derivative financial instruments recorded in off-balance-sheet accounts On December 31 - R$ thousand Grand total amount Net amount Grand total amount Net amount Futures contracts Purchase commitments: - - - Interbank market 119,152,260 93,363,261 56,612,540 - - Foreign currency (1) 34,101,616 - 16,145,870 - - Other 33,399 - 3,222,294 2,984,059 Sale commitments: - - - Interbank market (2) 25,788,999 - 104,058,738 47,446,198 - Foreign currency (3) 41,360,434 7,258,818 26,041,747 9,895,877 - Other 64,681 31,282 238,235 - Option contracts Purchase commitments: 4,412,516 - - - Interbank market 3,824,996 186,806 23,572,355 - - Foreign currency 559,071 - 2,190,621 479,247 - Other 28,449 - 438,498 314,801 Sale commitments: 9,901,395 - - - Interbank market 3,638,190 - 30,594,004 7,021,649 - Foreign currency 6,233,860 5,674,789 1,711,374 - - Other 29,345 896 123,697 - Forward contracts Purchase commitments: - - - Foreign currency 15,014,083 - 8,053,377 - - Other 118,120 - 111,440 - Sale commitments: - - - Foreign currency 16,056,742 1,042,659 9,280,704 1,227,327 - Other 149,969 31,849 416,503 305,063 Swap contracts Assets (long position): - - - Interbank market 45,693,291 - 3,490,671 - - Fixed rate 43,858,054 40,363,110 4,161,434 2,018,732 - Foreign currency 33,543,125 22,011,883 17,935,347 9,055,701 - IGPM 1,336,950 1,141,950 864,500 104,750 - Other 1,264,878 - 2,995,887 1,388,054 Liabilities (short position): - - - Interbank market 53,982,529 8,289,238 8,510,621 5,019,950 - Fixed rate 3,494,944 - 2,142,702 - - Foreign currency (3) 11,531,242 - 8,879,646 - - IGPM 195,000 - 759,750 - - Other 3,127,080 1,862,202 1,607,833 - Derivatives include operations maturing in D+1. Includes, on December 31, 2015, the hedging of the firm commitment concerning the purchase and sale of shares agreement, to the sum of R$20,250,293 thousand (Note 33e); Includes cash flow hedges to protect CDI-related funding, totaling R$20,038,119 thousand (R$21,107,308 thousand in 2014) (Note 6f); and Includes specific hedges to protect assets and liabilities, arising from foreign investments, totaling R$56,280,814 thousand (R$37,598,682 thousand in 2014). 26 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair market value On December 31 - R$ thousand Original amortized cost Mark-to-market adjustment Fair market value Original amortized cost Mark-to-market adjustment Fair market value Adjustment payables - swaps (1) 23,657,821 (7,028,285) 16,629,536 1,952,660 922,950 2,875,610 Adjustment receivable - future 19,394 - 19,394 17,545 - 17,545 Receivable forward purchases 1,863,780 - 1,863,780 1,038,259 - 1,038,259 Receivable forward sales 321,953 - 321,953 320,519 - 320,519 Premiums on exercisable options 225,765 (17,784) 207,981 294,706 32,842 327,548 Total assets (A) Adjustment payables - swaps (10,112,719) (5,863,369) (15,976,088) (1,697,878) (440,124) (2,138,002) Adjustment receivable - future (20,363) - (20,363) (29,231) - (29,231) Payable forward purchases (47,195) - (47,195) (461,901) - (461,901) Payable forward sales (3,180,895) - (3,180,895) (550,877) - (550,877) Premiums on written options (140,270) 19,335 (120,935) (131,567) (1,529) (133,096) Total liabilities (B) Net Effect (A-B) 752,235 514,139 1,266,374 Includes receivable adjustments relating to hedge of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. III) Futures, options, forward and swap contracts – (Notional) On December 31 - R$ thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Futures contracts (1) (2) 120,306,904 25,850,501 24,427,665 49,916,319 220,501,389 206,319,424 Option contracts 899,751 9,190,528 502,688 3,720,944 14,313,911 58,630,549 Forward contracts 23,141,011 3,940,036 3,505,457 752,410 31,338,914 17,862,024 Swap contracts (1) 87,277,941 16,771,715 10,811,419 83,166,018 198,027,093 51,348,391 Total in 2015 Total in 2014 Includes contracts relating to hedges for the protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities; and Includes, on December 31, 2015, contract related to the hedge of the firm commitment, concerning the purchase and sale of shares agreement (Note 33e). IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts On December 31 - R$ thousand Government securities National treasury notes 3,166,558 2,736,940 Financial treasury bills - 5,426 National treasury bills 94,479 50,002 Total Bradesco 27 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate V) Revenues and expenses, net December 31 YTD- R$ thousand Swap contracts (1) (182,415) (167,951) Forward contracts (2,437,673) (915,802) Option contracts 184,159 152,934 Futures contracts (1) (2) (4,599,822) (409,298) Total Includes the gain (loss) and the respective adjustment to the market capitalization of the hedge for protection of the assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments; and Includes, on December 31, 2015, the results and respective adjustment to the market value of the hedge of the firm commitment, concerning the purchase and sale of shares agreement, which was offset, completely, by the adjustment of the market value of the hedge object (Nota 33e). VI) Total value of derivative financial instruments, by trading location and counterparties On December 31 - R$ thousand CETIP (over-the-counter) 225,747,300 50,104,746 BM&FBOVESPA (stock exchange) 194,819,447 248,466,850 Overseas (over-the-counter) (1) 17,837,798 22,088,743 Overseas (stock exchange) (1) 25,776,762 13,500,049 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets, e) Credit Default Swaps (CDS) On December 31, 2015, Bradesco had credit default swaps (CDS) with the following characteristics: the risk received in credit swaps whose underlying assets are “derivative with companies” is R$136,668 thousand (2014 – (i) the amount of risk transferred under credit swaps whose underlying assets are “securities – securities of foreign government debt” is negative R$1,326,900 thousand; and (ii) the risk received in credit swaps whose underlying assets are “derivative with companies” is R$13,281 thousand, amounting to a total net credit risk value of negative R$1,313,619 thousand), with an effect on the calculation of required shareholders’ equity of negative R$15,033 thousand (R$71,519 thousand in 2014). The contracts related to credit derivatives transactions described above are due in 2020. The mark-to-market of the protection rates that remunerates the counterparty that received the risk totaled R$42thousand. There were no credit events, as defined in the agreements, during the period. f) Cash flow hedge Bradesco uses cash flow hedges to protect its cash flows from payment of interest rates on funds, which have a floating interest rate - the Interbank Deposit Rate (DI Cetip), thus converting them to fixed cash flows. Bradesco has traded DI Future contracts on BM&FBOVESPA since 2009, using them as cash flow hedges totaling R$20,038,119 thousand (R$21,107,308 thousand in 2014), having as object of hedge captures linked to DI, totaling R$20,334,375 thousand (R$19,969,423 thousand in 2014). The adjustment to market value of these operations recorded in the net worth is R$4,552 thousand (R$311,683 thousand in 2014), net of tax effects is R$2,731 thousand (R$187,010 thousand in 2014). The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No.3,082/02. 28 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Hedge against market risk Bradesco constituted a hedge against market risk, using futures contracts, which generated R$1,406,154 thousand, for protection against the effects of the exchange rate variation of the firm commitment concerning the purchase and sale of shares agreement (Note 33e), which produced an adjustment to the market value of (R$1,761,964 thousand). The effect of these operations recorded a revenue of (R$355,810 thousand ). The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No. 3,082/02. h) Income from securities and derivative financial instruments December 31 YTD- R$ thousand Fixed income securities 19,496,468 17,538,254 Interbank investments (Note 5b) 20,946,689 16,228,057 Equity securities (1) 169,231 (14,774) Subtotal Income from derivative financial instruments (Note 6d V) (7,035,751) (1,340,117) Total In the accrued of December 31, 2015, it includes the losses through impairment to the sum of R$135,850 thousand (December 31, 2014 - R$598,087 thousand). 7) INTERBANK ACCOUNTS – RESERVE REQUIREMENT a) Reserve requirement On December 31 - R$ thousand Remuneration Reserve requirement – demand deposits not remunerated 3,889,953 6,663,664 Reserve requirement – savings deposits savings index 19,406,668 18,141,287 Reserve requirement – time deposits Selic rate 16,399,981 7,175,649 Additional reserve requirement – savings deposits Selic rate 5,023,233 9,070,643 Additional reserve requirement – time deposits Selic rate 10,072,059 9,873,663 Reserve requirement – SFH TR + interest rate 686,217 622,135 Total b) Revenue from reserve requirement December 31 YTD- R$ thousand Reserve requirement – Bacen 4,587,412 4,277,352 Reserve requirement – SFH 16,583 33,569 Total Bradesco 29 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 8) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity On December 31 - R$ thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2015 (A) % (5) Total in 2014 (A) % (5) Discounted trade receivables and loans (1) 22,725,815 14,348,330 9,578,619 19,203,730 24,258,153 68,678,652 158,793,299 38.5 148,575,815 37.3 Financing 3,973,665 4,902,655 4,468,929 11,711,308 14,310,868 85,591,446 124,958,871 30.3 119,500,494 29.9 Agricultural and agribusiness loans 520,614 729,051 599,948 2,354,154 7,295,413 8,764,742 20,263,922 4.9 23,680,025 5.9 Subtotal Leasing 157,002 142,026 178,469 377,659 609,073 1,357,440 2,821,669 0.7 3,978,911 1.0 Advances on foreign exchange contracts (2) 831,100 885,881 868,335 3,063,675 1,332,785 650,223 7,631,999 1.9 5,868,095 1.5 Subtotal Other receivables (3) 8,706,765 5,849,896 2,259,075 4,061,211 3,363,141 1,011,155 25,251,243 6.1 22,400,416 5.6 Total loans Sureties and guarantees (4) 4,012,126 1,581,928 634,684 3,474,349 11,424,805 48,755,115 69,883,007 16.9 72,069,547 18.0 Loan assignment - real estate receivables certificate 47,122 47,120 47,117 135,605 202,377 680,406 1,159,747 0.3 1,350,643 0.3 Co-obligation from assignment of rural loan (4) - 91,234 91,234 - 100,919 - Loans available for import (4) 28,597 26,912 108,446 72,563 9,233 - 245,751 0.1 304,917 0.1 Confirmed exports loans (4) 11,104 205 1,952 - 25,105 1,726 40,092 - 31,466 - Acquisition of credit card receivables 344,560 153,667 109,461 284,815 322,501 77,977 1,292,981 0.3 1,441,024 0.4 Grand total in 2015 Grand total in 2014 30 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total in 2015 (B) % (5) Total in 2014 (B) % (5) Discounted trade receivables and loans (1) 1,591,415 1,298,048 1,048,335 2,783,104 3,505,950 10,226,852 87.5 7,983,337 87.8 Financing 258,706 187,075 114,863 193,270 135,753 889,667 7.6 805,388 8.8 Agricultural and agribusiness loans 28,716 43,826 103,734 67,341 31,442 275,059 2.4 147,206 1.6 Subtotal Leasing 12,601 11,241 7,218 14,360 10,768 56,188 0.5 72,993 0.8 Advances on foreign exchange contracts (2) 9,976 2,085 374 787 1,546 14,768 0.1 7,599 0.1 Subtotal Other receivables (3) 12,854 8,165 7,929 60,163 135,591 224,702 1.9 84,448 0.9 Grand total in 2015 Grand total in 2014 On December 31 - R$ thousand Non-performing loans Installments not yet due 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2015 (C) % (5) Total in 2014 (C) % (5) Discounted trade receivables and loans (1) 778,379 620,239 579,216 1,332,164 2,050,368 4,663,490 10,023,856 64.2 8,517,993 63.9 Financing 225,923 213,594 204,652 561,095 941,599 2,898,376 5,045,239 32.4 4,286,726 32.1 Agricultural and agribusiness loans 1,378 1,588 1,488 11,212 58,507 230,678 304,851 2.0 255,722 1.9 Subtotal Leasing 11,985 11,687 10,618 28,674 45,779 86,177 194,920 1.3 267,245 2.0 Subtotal Other receivables (3) 542 556 504 1,312 2,282 7,175 12,371 0.1 6,933 0.1 Grand total in 2015 Grand total in 2014 Bradesco 31 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Grand total Total in 2015 (A+B+C) % (5) Total in 2014 (A+B+C) % (5) Discounted trade receivables and loans (1) 179,044,007 40.7 165,077,145 39.2 Financing 130,893,777 29.8 124,592,608 29.6 Agricultural and agribusiness loans 20,843,832 4.7 24,082,953 5.7 Subtotal Leasing 3,072,777 0.7 4,319,149 1.0 Advances on foreign exchange contracts (2) (Note 9a) 7,646,767 1.7 5,875,694 1.4 Subtotal Other receivables (3) 25,488,316 5.8 22,491,797 5.3 Total loans Sureties and guarantees (4) 69,883,007 15.9 72,069,547 17.1 Loan assignment - real estate receivables certificate 1,159,747 0.3 1,350,643 0.3 Co-obligation from assignment of rural loan (4) 91,234 - 100,919 - Loans available for import (4) 245,751 0.1 304,917 0.1 Confirmed exports loans (4) 40,092 - 31,466 - Acquisition of credit card receivables 1,292,981 0.3 1,441,024 0.3 Grand total in 2015 Grand total in 2014 Including credit card loans and advances on credit card receivables of R$16,868,308 thousand (R$17,422,034 thousand in 2014); Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; The item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, securities and credits receivable, income receivable from foreign exchange contracts and export contracts and credit card receivables (cash and installment purchases at merchants) totaling R$20,745,581 thousand (R$19,594,184 thousand in 2014); Recorded in off-balance sheet accounts; and Percentage of each type in relation to the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. 32 Dezembro 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) By type and levels of risk On December 31 - R$ thousand Levels of risk AA A B C D E F G H Total in % (1) Total in % (1) Discounted trade receivables and loans 30,816,024 83,892,449 10,730,700 25,367,955 8,115,226 2,858,295 2,950,277 1,732,390 12,580,691 179,044,007 48.8 165,077,145 47.7 Financing 36,882,572 40,445,011 41,183,668 8,463,460 1,059,329 614,281 361,561 274,130 1,609,765 130,893,777 35.7 124,592,608 36.0 Agricultural and agribusiness loans 2,666,001 2,782,755 8,461,876 5,979,631 569,150 188,992 36,169 37,786 121,472 20,843,832 5.7 24,082,953 6.9 Subtotal Leasing 70,063 524,620 2,182,480 59,249 44,182 27,445 29,080 13,606 122,052 3,072,777 0.8 4,319,149 1.2 Advances on foreign exchange contracts (2) 2,692,369 2,990,058 908,563 933,651 65,114 39,616 6,219 413 10,764 7,646,767 2.1 5,875,694 1.7 Subtotal Other receivables 2,587,392 17,053,965 1,763,338 3,141,973 174,354 65,949 61,347 32,420 607,578 25,488,316 6.9 22,491,797 6.5 Grand total in 2015 % Grand total in 2014 % Percentage of each type in relation to the total loan portfolio, excluding sureties and guarantees, loan assignments, acquisition of receivables and co-obligation in rural loan assignments; and See Note 9a. Bradesco 33 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Maturity ranges and levels of risk On December 31 - R$ thousand Levels of risk Non-performing loans AA A B C D E F G H Total in 2015 % (1) Total in 2014 % (1) Installments not yet due - - 1 to 30 - - 153,586 271,608 129,064 80,219 65,129 49,935 268,666 1,018,207 6.5 884,269 6.7 31 to 60 - - 112,841 184,771 114,562 73,318 67,115 47,379 247,678 847,664 5.4 747,168 5.6 61 to 90 - - 100,523 162,810 103,874 89,883 66,020 43,590 229,778 796,478 5.1 642,300 4.8 91 to 180 - - 190,427 390,432 286,353 179,036 152,054 113,813 622,342 1,934,457 12.4 1,655,041 12.4 181 to 360 - - 291,546 647,893 478,466 286,463 249,324 183,814 961,029 3,098,535 19.9 2,669,692 20.0 More than 360 - - 766,041 1,585,862 1,303,470 803,384 637,807 424,481 2,364,851 7,885,896 50.7 6,736,149 50.5 Past-due installments (2) - - 1 to 14 - - 35,767 189,076 74,716 67,889 29,307 17,706 342,570 757,031 6.5 468,180 5.1 15 to 30 - - 382,634 322,282 140,299 66,923 38,895 28,634 177,570 1,157,237 9.9 951,658 10.5 31 to 60 - - 16,092 667,372 271,402 174,846 86,138 54,926 279,664 1,550,440 13.3 1,256,136 13.8 61 to 90 - - - 17,220 622,328 189,760 107,986 60,886 284,273 1,282,453 11.0 1,041,112 11.5 91 to 180 - - - 5,507 26,488 536,897 853,759 572,102 1,124,272 3,119,025 26.7 2,172,767 23.9 181 to 360 - 9,301 14,269 16,155 3,686,505 3,726,230 31.8 3,098,701 34.0 More than 360 - 94,820 94,820 0.8 112,417 1.2 Subtotal - - Specific provision - - 20,495 133,345 355,102 767,376 1,183,901 1,129,394 10,684,018 14,273,631 11,946,960 Percentage of maturities by type of installment; and For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No,2,682/99. 34 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Levels of risk Performing loans AA A B C D E F G H Total in % (1) Total in % (1) Installments not yet due 1 to 30 5,876,034 19,122,635 3,072,215 5,477,063 2,454,660 234,288 130,610 61,241 486,215 36,914,961 10.9 34,041,456 10.5 31 to 60 3,959,085 15,022,558 2,593,387 4,224,572 558,747 100,347 66,211 35,857 297,075 26,857,839 7.9 26,352,999 8.1 61 to 90 4,338,708 8,204,080 1,998,939 2,919,327 153,136 66,296 58,545 50,353 163,991 17,953,375 5.3 17,392,831 5.4 91 to 180 11,891,316 17,425,792 5,073,568 5,316,326 360,787 135,968 113,200 72,724 382,056 40,771,737 12.0 37,537,650 11.6 181 to 360 9,714,653 23,099,291 8,087,611 8,855,549 570,086 193,530 122,655 66,212 459,846 51,169,433 15.1 53,202,435 16.4 More than 360 39,934,625 64,814,502 42,355,448 12,708,249 2,378,917 506,230 585,629 190,937 2,579,121 166,053,658 48.8 155,476,385 48.0 Generic provision - 738,492 631,812 1,185,033 647,633 370,998 538,425 334,127 4,368,304 8,814,824 7,134,243 Grand total in 2015 (2) Existing provision - 844,174 746,872 3,994,638 2,558,553 1,854,649 2,370,177 2,076,592 15,052,322 29,497,977 Minimum required provision - 738,492 652,307 1,318,378 1,002,735 1,138,374 1,722,326 1,463,521 15,052,322 23,088,455 Excess provision (3) - 105,682 94,565 2,676,260 1,555,818 716,275 647,851 613,071 - 6,409,522 Grand total in 2014 (2) Existing provision - 788,032 785,920 2,253,467 1,735,447 2,139,802 1,589,696 1,922,255 11,872,624 23,087,243 Minimum required provision - 716,697 655,733 1,290,925 606,800 1,430,264 1,161,259 1,346,901 11,872,624 19,081,203 Excess provision (3) - 71,335 130,187 962,542 1,128,647 709,538 428,437 575,354 - 4,006,040 Percentage of maturities by type of installment; The grand total includes performing loans of R$339,721,003 thousand (R$324,003,756 thousand in 2014) and non-performing loans of R$27,268,473 thousand (R$22,435,590 thousand in 2014); and On December 31, 2015, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for the excess provision, and totals R$694,184 thousand (R$421,596 thousand in 2014) (Note 19b). Bradesco 35 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Concentration of loans On December 31 - R$ thousand % (1) % (1) Largest borrower 10,241,594 2.8 6,828,851 2.0 10 largest borrowers 33,934,087 9.2 24,043,751 6.9 20 largest borrowers 49,215,450 13.4 35,072,065 10.1 50 largest borrowers 72,260,779 19.7 49,656,653 14.3 100 largest borrowers 88,061,715 24.0 62,286,978 18.0 Percentage on total portfolio (as defined by Bacen). e) By economic sector On December 31 - R$ thousand % % Public sector 2.8 6,849,002 Federal government Petrochemical 10,241,594 2.8 6,828,851 2.0 State government - - Production and distribution of electricity 8,781 - 20,151 - Private sector Manufacturing Food products and beverages 13,663,410 3.7 13,640,472 3.9 Steel, metallurgy and mechanics 11,036,550 3.0 10,092,436 2.9 Light and heavy vehicles 8,690,405 2.4 5,353,212 1.5 Chemical 5,623,541 1.5 4,521,503 1.3 Pulp and paper 4,532,249 1.2 3,886,237 1.1 Textiles and apparel 2,905,258 0.8 3,138,214 0.9 Rubber and plastic articles 2,820,736 0.8 2,810,330 0.8 Furniture and wood products 2,118,945 0.6 2,205,150 0.7 Non-metallic materials 1,948,504 0.5 2,081,481 0.6 Automotive parts and accessories 2,135,485 0.6 1,998,093 0.6 Oil refining and production of alcohol 1,492,215 0.4 1,816,990 0.5 Electric and electronic products 1,313,480 0.4 1,237,125 0.4 Extraction of metallic and non-metallic ores 2,390,913 0.6 1,166,969 0.3 Leather articles 903,781 0.2 791,083 0.2 Publishing, printing and reproduction 552,354 0.2 578,718 0.2 Other industries 3,030,302 0.8 1,332,798 0.4 Commerce Merchandise in specialty stores 7,562,731 2.0 8,317,266 2.4 Food products, beverages and tobacco 4,874,823 1.3 5,553,398 1.6 Non-specialized retailer 6,359,532 1.7 5,405,122 1.5 Waste and scrap 3,387,141 0.9 3,679,167 1.1 Automobile 2,830,651 0.8 3,364,449 1.0 Clothing and footwear 3,006,953 0.8 3,079,345 0.9 Motor vehicle repairs, parts and accessories 2,832,412 0.8 3,065,933 0.9 Agricultural products 2,066,407 0.6 2,285,594 0.7 Grooming and household articles 1,877,115 0.5 2,211,096 0.6 Fuel 1,846,528 0.5 1,970,667 0.6 Trading intermediary 1,026,999 0.3 967,834 0.3 36 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand % % Wholesale of goods in general 1,029,359 0.3 942,695 0.3 Other commerce 2,467,211 0.7 2,006,818 0.6 Financial intermediaries Services Civil construction 23,347,260 6.4 24,567,839 7.1 Transportation and storage 17,471,591 4.8 18,319,498 5.3 Real estate activities, rentals and corporate services 12,335,436 3.4 12,482,679 3.6 Holding companies, legal, accounting and business advisory services 7,165,977 1.9 6,758,937 1.8 Clubs, leisure, cultural and sport activities 5,675,333 1.5 4,826,010 1.4 Production and distribution of electric power, gas and water 4,722,345 1.3 4,616,014 1.3 Social services, education, health, defense and social security 3,118,796 0.8 3,112,357 0.9 Hotels and catering 2,867,336 0.8 2,919,739 0.8 Telecommunications 440,342 0.1 774,953 0.2 Other services 19,319,715 5.3 14,404,394 4.2 Agriculture, cattle raising, fishing, forestry and timber industry Individuals Total Bradesco 37 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate f) Breakdown of loans and allowance for loan losses Level of risk On December 31 - R$ thousand Portfolio balance Non-performing loans Performing loans Total % (1) % 2015 YTD (2) % 2014 YTD (2) Installments past due Installments not yet due Total - non-performing loans AA - - - 75,714,421 75,714,421 20.6 20.6 19.5 A - - - 147,688,858 147,688,858 40.3 60.9 60.9 B 434,493 1,614,964 2,049,457 63,181,168 65,230,625 17.8 78.7 79.8 C 1,201,457 3,243,376 4,444,833 39,501,086 43,945,919 12.0 90.7 92.2 Subtotal D 1,135,233 2,415,789 3,551,022 6,476,333 10,027,355 2.7 93.4 93.9 E 1,045,616 1,512,303 2,557,919 1,236,659 3,794,578 1.0 94.4 95.3 F 1,130,354 1,237,449 2,367,803 1,076,850 3,444,653 0.9 95.3 96.0 G 750,409 863,012 1,613,421 477,324 2,090,745 0.6 95.9 96.6 H 5,989,674 4,694,344 10,684,018 4,368,304 15,052,322 4.1 100.0 100.0 Subtotal Grand total in 2015 % Grand total in 2014 % Percentage of level of risk in relation to the total portfolio; and Cumulative percentage of level of risk on total portfolio. 38 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Level of risk On December 31 - R$ thousand Provision % Minimum provisioning required Minimum required Excess (2) Existing % 2015 YTD (1) % 2014 YTD (1) Specific Generic Total Installments past due Installments not yet due Total specific AA - A 0.5 - - - 738,492 738,492 105,682 844,174 0.6 0.5 B 1.0 4,345 16,150 20,495 631,812 652,307 94,565 746,872 1.1 1.2 C 3.0 36,044 97,301 133,345 1,185,033 1,318,378 2,676,260 3,994,638 9.1 5.2 Subtotal D 10.0 113,523 241,579 355,102 647,633 1,002,735 1,555,818 2,558,553 25.5 28.6 E 30.0 313,685 453,691 767,376 370,998 1,138,374 716,275 1,854,649 48.9 44.9 F 50.0 565,177 618,724 1,183,901 538,425 1,722,326 647,851 2,370,177 68.8 68.4 G 70.0 525,286 604,108 1,129,394 334,127 1,463,521 613,071 2,076,592 99.3 99.9 H 100.0 5,989,674 4,694,344 10,684,018 4,368,304 15,052,322 - 15,052,322 100.0 100.0 Subtotal Grand total in 2015 % Grand total in 2014 % Percentage of existing provision in relation to total portfolio, by level of risk; and On December 31, 2015, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$694,184 thousand (R$421,596 thousand in 2014) (Note 19b). Bradesco 39 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Changes in allowance for loan losses On December 31 YTD - R$ thousand Opening balance - Specific provision (1) 11,946,960 10,745,562 - Generic provision (2) 7,134,243 6,796,331 - Excess provision (3) 4,006,040 4,032,483 Additions (Note 8h-1) Write-offs Closing balance - Specific provision (1) 14,273,631 11,946,960 - Generic provision (2) 8,814,824 7,134,243 - Excess provision (3) (4) 6,409,522 4,006,040 For contracts with installments past due for more than 14 days; Recorded based on the customer/transaction classification and therefore not included in the preceding item; The additional provision is recorded based on Management’s experience and the expectation in relation to the loan portfolio, to determine the total provision deemed sufficient to cover specific and general credit risk, when considered together with the provision calculated based on levels of risk and the corresponding minimum percentage in the provision established by Resolution No.2,682/99. The excess provision per customer was classified according to the level of risk in Note 8f; and On December 31, 2015, it includes the provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$694,184 thousand (R$421,596thousand in 2014) (Note 19b). h) Allowance for Loan Losses expense net of amounts recovered Expenses with the allowance for loan losses, net of credit write-offs recovered, are as follows, On December 31 YTD - R$ thousand Amount recorded (1) 20,989,175 14,448,252 Amount recovered (2) (4,154,122) (3,918,809) Allowance for Loan Losses expense net of amounts recovered In the year ended December 31, 2015 includes amount recorded of the provision of guarantees offered, comprising sureties, guarantees, letters of credit and standby letter of credit, which are presented in the “excess” provision, totaling R$272,588 thousand (R$83,973 thousand in 2014); and Classified in income from loans (Note 8j). i) Changes in the renegotiated portfolio On December 31 YTD - R$ thousand Opening balance Amount renegotiated 13,135,207 10,484,112 Amount received (7,261,018) (5,865,574) Write-offs (3,919,090) (4,033,261) Closing balance Allowance for loan losses 8,432,306 6,902,438 Percentage on renegotiated portfolio 66.2% 64.0% 40 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Income from loans and leasing On December 31 YTD - R$ thousand Discounted trade receivables and loans 46,187,463 39,775,690 Financing 15,301,119 13,379,393 Agricultural and agribusiness loans 1,611,727 1,184,983 Subtotal Recovery of credits charged-off as losses 4,154,122 3,918,809 Subtotal Leasing, net of expenses 505,182 649,400 Total k) Conciliation of the composition of the portfolio of financial leasing, at present value, with the accounting balances (Notes 3g and 8b): On December 31 YTD - R$ thousand Financial leases receivable 2,885,869 4,080,559 Income to be appropriated for financial leases receivable (2,786,528) (4,006,136) Financial leased assets + losses in leases (net ) 9,224,420 12,299,444 Accrued depreciation on asset finance leasing : - Accumulated depreciation (5,625,879) (7,457,843) - Difference in depreciation 2,388,935 3,137,512 Anticipated guaranteed residual value (Note 19b) (3,014,040) (3,734,387) Total of the present value 9) OTHER RECEIVABLES a) Foreign exchange portfolio Balances On December 31 - R$ thousand Assets – other receivables Exchange purchases pending settlement 11,064,254 8,481,157 Exchange sale receivables 3,358,519 3,456,757 (-) Advances in domestic currency received (161,992) (228,496) Income receivable on advances granted 108,718 64,876 Total Liabilities – other liabilities Exchange sales pending settlement 3,401,184 3,463,430 Exchange purchase payables 9,855,141 7,792,842 (-) Advances on foreign exchange contracts (7,646,767) (5,875,694) Other 7,512 4,754 Total Net foreign exchange portfolio Off-balance-sheet accounts: - Loans available for import 245,751 304,917 - Confirmed exports loans 40,093 31,466 Bradesco 41 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Foreign exchange results Adjusted foreign exchange results for presentation purposes On December 31 YTD - R$ thousand Foreign exchange income Adjustments: - Income on foreign currency financing (1) 370,318 169,594 - Income on export financing (1) 1,794,425 1,046,317 - Income on foreign investments (2) 59,908 30,215 - Expenses of liabilities with foreign bankers (3) (Note 16c) (2,349,502) (890,722) - Funding expenses (4) (1,179,402) (652,812) - Other (2,891,631) (120,123) Total adjustments Adjusted foreign exchange income Recognized in “Income from loans”; Recognized in “Income from security transactions”; Related to funds for financing of advances on foreign exchange contracts and import financing, recognized in “Borrowing and on-lending expenses”; and Refers to funding expenses of investments in foreign exchange. b) Sundry On December 31 - R$ thousand Deferred tax assets (Note 32c) 46,376,596 29,093,401 Credit card operations 22,038,562 21,035,208 Debtors for escrow deposits 10,466,064 9,407,040 Prepaid taxes 6,270,214 5,657,975 Trade and credit receivables (1) 5,632,752 3,681,909 Other debtors 5,127,162 5,197,940 Payments to be reimbursed 706,035 781,550 Receivables from sale of assets 100,335 79,901 Other 388,706 189,021 Total Primarily includes receivables from the acquisition of loans without substantial transfer of risks and benefits. 42 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER ASSETS a) Foreclosed assets/other On December 31 - R$ thousand Cost Provision for losses Cost net of provision Real estate 1,081,355 (176,987) 904,368 690,326 Vehicles and similar 574,016 (343,629) 230,387 234,391 Goods subject to special conditions 310,811 (310,811) - - Inventories/warehouse 47,569 - 47,569 47,368 Machinery and equipment 16,763 (10,646) 6,117 7,365 Other 22,674 (18,164) 4,510 7,243 Total in 2015 Total in 2014 b) Prepaid expenses On December 31 - R$ thousand Commission on the placement of loans and financing (1) 823,017 1,486,198 Advertising and marketing expenses (2) 196,889 111,376 Other (3) 1,288,366 424,255 Total Commissions paid to storeowners, car dealers and correspondent banks – payroll-deductible loans; Prepaid expenses of future advertising and marketing campaigns on media; and It includes, basically, (i) anticipation of commissions concerning the operational agreement to offer credit cards and other products and (ii) card issue costs. Bradesco 43 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INVESTMENTS a) The income/expense from the equity method accounting of investments was recorded in the income statement, under “Equity in the Earnings (Losses) of Affiliates and Subsidiaries”, and correspond in the year of 2015 to R$23,662,901 thousand (R$9,202,443 thousand in 2014) and the investments under the entry "Earnings of Affiliates and Subsidiaries" and correspond to R$28,707,872 thousand (R$33,927,450 thousand in 2014). Companies (1) On December 31 - R$ thousand Capital Stock Shareholders’ equity adjusted Number of shares/ quotas held (inthousands) Equity interest consolidated on capital stock Adjusted income Book value Equity accounting adjustments (2) Common Preferred Quotas Bradseg Participações S.A. 11,200,000 20,861,473 7,456,226 - - 97.08% 5,233,328 20,252,318 5,080,514 4,277,217 Rubi Holdings Ltda. 5,822,146 3,466,163 - - 5,817,526 99.92% 978,715 3,463,390 977,932 848,699 Tibre Holdings Ltda. 250,000 502,131 - - 250,000 100.00% 51,369 502,131 51,369 25,850 BF Promotora de Vendas Ltda. 426,220 301,524 - - 426,220 100.00% (38,220) 301,524 (38,220) (26,705) Embaúba Holdings Ltda. 326,000 273,392 - - 285,905 87.70% 71,213 239,765 62,454 69,295 Haitong Banco de Investimento do Brasil S.A. (3) 420,000 651,240 12,734 12,734 - 20.00% (26,885) 130,248 (5,377) 10,891 Bradescard Elo Participações S.A. 657,155 82,605 1,608,331 1,608,331 - 100.00% 7,775 82,605 7,775 (10,669) Earnings of Affiliates and Subsidiaries Abroad 355,633 14,270 (605,377) Other (4) 3,380,258 464,070 132,565 Foreign exchange gain/loss of branches abroad and other companies 17,048,114 4,480,677 Total Earnings of Affiliates and Subsidiaries Data related to December 31, 2015; The adjustment considers income calculated periodically by the companies and includes equity variations recorded by the investees not recognized in profit or loss, as well as alignment of accounting practice adjustments, where applicable; New corporate name of BES Investimento do Brasil S.A.; and Basically, investments in the enterprises: Serel Participações em Imóveis S,A,, Bankpar Consultoria e Serviços Ltda,, Caetê Holdings Ltda,, Ganant Corretora de Seguros Ltda,, Miramar Holdings S,A,, Neon Holdings S,A, and Imagra Imobiliária e Agrícola Ltda. 4 4 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PREMISES AND EQUIPMENT AND LEASED ASSETS On December 31 - R$ thousand Annual rate of depreciation Cost Depreciation Cost net of depreciation Property and equipment: - Buildings 4% 39,021 (25,303) 13,718 30,586 - Land - 5,514 - 5,514 82,032 Facilities, furniture and equipment in use 10% 4,701,815 (2,373,168) 2,328,647 1,993,656 Security and communication systems 10% 231,890 (163,662) 68,228 50,583 Data processing systems 20 to 50% 3,073,664 (2,120,899) 952,765 844,585 Transportation systems 20% 104,779 (36,414) 68,365 43,734 Fixed Assets in Course 450 - 450 - Subtotal Leased assets 9,224,419 (3,236,944) 5,987,475 7,979,114 Grand total in 2015 Grand total in 2014 The fixed assets to net worth ratio is 35.2% when considering only the companies and payment institutions within the economic group (the “Prudential Consolidation”), where the maximum limit of 50.0%. In the financial year of 2015, losses were recorded following impairment under the heading "Use of assets", in the amount of R$18,186 thousand, basically, in "Security Systems and Communications" (2014 – R$802 thousand, basically in Installations, Furniture and Premises and Equipment). DEFERRED On December 31 - R$ thousand Cost Amortization Cost net of amortization Development of systems 1,502,125 (1,486,491) 15,634 Grand total in 2015 Grand total in 2014 Bradesco 4 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INTANGIBLE ASSETS a) Intangible assets Acquired intangible assets consist of: On December 31 - R$ thousand Rate of Amortization (1) Cost Amortization Cost net of amortization Acquisition of financial services rights Contract (4) 5,109,609 (2,957,782) 2,151,827 1,949,737 Software (2) 20% 5,852,572 (2,950,220) 2,902,352 2,799,879 Future profitability/ client porffolio (3) Up to 20% 2,857,728 (851,896) 2,005,832 1,146,289 Other (5) Contract 2,887,265 (520,028) 2,367,237 332,609 Total in 2015 Total in 2014 Intangible assets are amortized over an estimated period of economic benefit and recognized in “other administrative expenses” and “other operating expenses”, where applicable; Software acquired and/or developed by specialized companies; Composed of goodwill on the acquisition of equity interest in Banco Bradescard - R$718,441 thousand, Cielo/Investees - R$1,114,660 thousand and Banco Bradesco BBI S,A, - R$145,351 thousand; Based on the pay-back of each agreement; and Includes the operational agreement between Cielo, our jointly-controlled subsidiary and Banco do Brasil, which created an association, to manage the transactions originating from credit card operations, which will be amortized within up to 30 years. b) Changes in intangible assets by type On December 31 YTD - R$ thousand Acquisition of banking rights Software Future profitability/ client portfolio Other Initial balance Additions (reductions) (1) (2) 1,030,971 1,113,985 1,160,564 2,060,688 5,366,208 1,375,619 Amortization for the period (828,881) (1,011,512) (301,021) (26,060) (2,167,474) (1,581,685) Closing balance Under the heading “Future profitability/client portfolio/market value” includes the intangible asset generated by the acquisition of shares of Cielo; Under the heading “Others” includes: (i) the operational agreement between Cielo, our jointly-controlled subsidiary, which created an association, to manage the transactions originating from credit card operations, which will be amortized within up to 30 years, and (ii) expenditure by analysis of recoverability of assets – impairment, to the value of R$207,880 thousand (R$84,806 thousand in 2014). 46 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES a) Deposits On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days ● Demand deposits (1) 23,914,239 - - - 23,914,239 33,249,863 ● Savings deposits (1) 91,878,816 - - - 91,878,816 92,154,815 ● Interbank deposits 376,939 30,583 16,027 46,858 470,407 646,284 ● Time deposits (2) 16,310,355 11,847,975 9,485,582 43,128,498 80,772,410 86,456,314 Grand total in 2015 % Grand total in 2014 % Classified as “1 to 30 days”, not considering average historical turnover; and Considers the actual maturities of investments. b) Securities sold under agreements to repurchase On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Own portfolio ● Government securities 37,153,599 180,039 25,097 3,365 37,362,100 36,969,768 ● Debentures of own issuance 2,333,586 48,762,986 6,126,059 24,859,498 82,082,129 76,434,829 ● Foreign 2,684,440 - - 1,457,080 4,141,520 6,958,826 Third-party portfolio (1) - - - Unrestricted portfolio (1) - - Grand total in 2015 % Grand total in 2014 % Represented by government securities. Bradesco 47 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Funds from issuance of securities On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities – Brazil: - Mortgage bonds - 404,915 - Letters of credit for real estate 932,593 5,514,515 7,898,152 5,877,960 20,223,220 11,862,705 - Letters of credit for agribusiness 307,325 2,752,409 2,531,369 2,051,147 7,642,250 8,570,579 - Financial bills 2,953,847 8,717,995 17,186,035 50,606,408 79,464,285 59,823,454 Subtotal Securities – Overseas: - MTN Program Issues (1) 376,340 2,317,689 114,227 3,413,126 6,221,382 6,290,306 - Securitization of future flow of money orders received from overseas 6,772 583,078 583,077 2,099,303 3,272,230 2,489,511 Subtotal Structured operations certificates Grand total in 2015 % Grand total in 2014 % Issuance of securities on the international market to invest in foreign exchange transactions, pre-export financing, import financing and working capital financing, predominately in the medium and long terms. 48 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Cost for market funding and inflation On December 31 YTD - R$ thousand Savings deposits 6,450,258 5,440,263 Time deposits 9,757,877 9,610,157 Securities sold under agreements to repurchase 28,680,607 25,028,568 Funds from issuance of securities 13,593,214 8,053,689 Other funding expenses 498,232 461,030 Total BORROWING AND ON-LENDING a) Borrowing On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Overseas 15,200,764 Grand total in 2015 % Grand total in 2014 % b) On-lending On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days In Brazil - National Treasury - - 133,028 - 133,028 151,096 - BNDES 328,171 2,206,106 1,267,349 8,607,769 12,409,395 12,273,443 - FINAME 678,970 3,555,197 3,865,308 17,550,918 25,650,393 29,849,333 - Other institutions 1,296 4,853 4,198 - 10,347 21,705 Overseas Grand total in 2015 % Grand total in 2014 % Bradesco 49 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Borrowing and on-lending expenses On December 31 YTD - R$ thousand Borrowing: - In Brazil 451,871 26,765 - Overseas 272,154 138,365 Subtotal borrowing On-lending in Brazil: - National Treasury 7,292 5,248 - BNDES 769,167 703,085 - FINAME 825,788 710,845 - Other institutions 1,461 1,998 On-lending overseas: - Payables to foreign bankers (Note 9a) 2,349,502 890,722 - Other expenses with foreign on-lending 24,313,634 6,219,412 Subtotal on-lending Total PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY a) Contingent assets Contingent assets are not recognized in the financial statements. However, there are ongoing proceedings where the chance of success is considered probable, such as: a) Social Integration Program (PIS), claiming to offset PIS against Gross Operating Income, paid under Decree-Laws No.2,445/88 and No.2,449/88, regarding the payment that exceeded the amount due under Supplementary Law No.07/70 (PIS Repique); and b) other taxes, the legality and/or constitutionality of which is being challenged, where the decision may lead to reimbursement of amounts paid. b) Provisions classified as probable losses and legal obligations – tax and social security Organização Bradesco is a party to a number of labor, civil and tax lawsuits, arising from the normal course of business. Management recorded provisions where, based on their opinion and that of their legal counsel, the nature of the lawsuit, similarity to previous lawsuits, complexity and the courts standing, the loss is deemed probable. Management considers that the provision is sufficient to cover the future losses generated by the respective lawsuits. Provisions related to legal obligations are maintained until the conclusion of the lawsuit, represented by judicial decisions with no further appeals or due to the statute of limitation. I - Labor claims These are claims brought by former employees and outsourced employees seeking indemnifications, most significantly for unpaid “overtime”, pursuant to Article 224 of the Consolidation of Labor Laws (CLT). In proceedings in which a judicial deposit is used to guarantee the execution of the judgment, the labor provision is made considering the estimated loss of these deposits. For proceedings with similar characteristics and not judged, the provision is recorded based on the average calculated value of payments made for labor complaints settled in the past 12 months; and for proceedings originating from acquired banks, with unique characteristics, the calculation and assessment of the required balance is conducted periodically, based on the updated recent loss history. 50 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Overtime is monitored by using electronic time cards and paid regularly during the employment contract and, accordingly, the claims filed by former employees do not represent significant amounts. II - Civil claims These are claims for pain and suffering and property damages, mainly relating to protests, returned checks, the inclusion of information about debtors in the credit restriction registry and the replacement of inflation adjustments excluded as a result of government economic plans. These lawsuits are individually controlled using a computer-based system and provisioned whenever the loss is deemed as probable, considering the opinion of Management and their legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts. Most of these lawsuits are brought to the Special Civil Court (JEC), in which the claims are limited to 40 times the minimum wage and do not have a significant impact on Organização Bradesco’s financial position. There are a significant number of legal claims pleading alleged differences in adjustment for inflation on savings account balances due to the implementation of economic plans that were part of the federal government’s economic policy to reduce inflation in the ‘80s and ‘90s. Although Bradesco complied with the law and regulation in force at the time, these lawsuits have been recorded in provisions, taking into consideration the claims where the Bank is the defendant and the perspective of loss, which is considered after the analysis of each demand, based on the current decision of the Superior Court of Justice (STJ). Note that, regarding disputes relating to economic plans, the Federal Supreme Court (STF) suspended the prosecution of all lawsuits at the cognizance stage, until the Court issues a final decision on the right under litigation. III - Legal obligations – provision for tax risks The Organização Bradesco is disputing the legality and constitutionality of certain taxes and contributions in court, for which provisions have been recorded in full, although there is a good chance of a favorable outcome, based on the opinion of Management and their legal counsel, The processing of these legal obligations and the provisions for cases for which the risk of loss is deemed as probable is regularly monitored in the legal court, During or after the conclusion of each case, a favorable outcome may arise for the Organization, resulting in the reversal of the related provisions. The main cases are: - PIS and Cofins – R$2,088,742 thousand (R$1,792,621 thousand in 2014): a request for authorization to calculate and pay PIS and Cofins based on effective billing, as set forth in Article 2 of Supplementary LawNo, 70/91, removing from the calculation base the unconstitutional inclusion of other revenues other than those billed; - IRPJ/CSLL on losses of credits – R$1,880,905 thousand (R$2,059,542thousand in 2014): we are requesting to deduct from income tax and social contributions payable (IRPJ and CSLL, respectively) amounts of actual and definite loan losses related to unconditional discounts granted during collections, regardless of compliance with the terms and conditions provided for in Articles 9 to 14 of Law No,9,430/96 that only apply to temporary losses; - PIS – EC 17/97 - R$233,597 thousand (R$321,748 thousand in 2014): for the period from July 1997 to February 1998, request to calculate and pay Pis contributions as established by LC 07/70 (Pis Repique) and not as established by EC 17/97 (Pis on Gross Operating Income); Bradesco 51 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate - PIS – R$325,932 thousand (R$320,067thousand in 2014): we are requesting the authorization to offset overpaid amounts in 1994 and 1995 as Pis contribution, corresponding to the surplus paid over that calculated on the tax base established in the Constitution, i,e,, gross operating income, as defined in the income tax legislation (set out in Article 44 of Law No,4,506/64), which excludes interest income; and - Pension Contributions – R$995,380 thousand (R$463,071 thousand in 2014): official notifications related to the pension contributions on financial contributions in private pension plans, considered by the audit as compensatory sums subject to the incidence of such financial contributions and isolated fine for not withholding tax of the IRRF on the related financial contributions. IV - Provisions by nature On December 31 - R$ thousand Labor claims 2,876,624 2,465,899 Civil claims 3,321,586 3,173,869 Subtotal (1) Provision for tax risks (2) 6,376,654 5,725,057 Total Note 19b; and Classified under “Other liabilities - tax and social security” (Note 19a). V - Changes in provisions R$ thousand Labor (1) Civil Tax (2) (3) Balance on December 31, 2014 Adjustment for inflation 362,331 376,711 549,044 Provisions, net of reversals and write-offs 876,940 863,092 114,555 Payments (828,546) (1,092,086) (12,002) Balance on December 31, 2015 Includes, the constitution of labor provisions, concerning the improvement of the calculation methodology, totaling R$267,253 thousand; Includes constitution of tax provision: (i) related to the incidence of pension contributions on financial contributions in private pension plans, in the amount of R$387,560 thousand; and (ii) IRPJ/CSLL on losses of credits, totaling R$47,545 thousand; and Mainly include legal liabilities. c) Contingent liabilities classified as possible losses The Organização Bradesco maintains a system to monitor all administrative and judicial proceedings in which the institution is plaintiff or defendant and, based on the opinion of legal counsel, classifies the lawsuits according to the expectation of loss. Case law trends are periodically analyzed and, if necessary, the related risk is reclassified. In this respect, contingent lawsuits deemed to have a possible risk of loss are not recorded as a liability in the financial statements. The main proceedings in this category are the following : a) leasing companies’ Tax on Services of any Nature (ISSQN), total lawsuits correspond to R$1,910,629 thousand (R$1,840,272thousand in 2014) which relates to the municipal tax demands from municipalities other than those in which the company is located and where, under law, tax is collected; b) 2006-2010 income tax and social contribution, relating to goodwill amortization being disallowed on the acquisition of investments, for the amount of R$1,777,707 thousand (R$991,924 thousand in 2014); c) IRPJ and CSLL deficiency notice relating to the disallowance of loan loss deductions, for the amount of R$1,200,403thousand (R$1,034,018thousand in 2014); and d) IRPJ and CSLL deficiency note relating to disallowance of exclusions of revenues from the mark-to-market of securities from 2007 to 2010, and differences in depreciation and operating expenses and income, amounting to R$908,915thousand (R$1,226,665thousand in 2014). 52 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate SUBORDINATED DEBT On December 31 - R$ thousand Original term in years Amount of the operation In Brazil: Subordinated CDB: 2015 (1) 6 - - 2,677,464 2016 6 500 1,129 952 2019 10 20,000 48,919 40,986 Financial bills: 2016 6 102,018 194,398 166,069 2017 6 8,630,999 10,479,463 9,904,746 2018 6 8,262,799 9,449,037 9,036,475 2019 6 21,858 29,859 26,148 2017 7 40,100 84,064 72,358 2018 7 141,050 256,191 216,409 2019 7 3,172,835 3,366,282 3,294,514 2020 7 1,700 2,351 2,036 2022 (2) 7 4,305,011 4,393,265 - 2018 8 50,000 97,531 82,323 2019 8 12,735 22,230 19,329 2020 8 28,556 43,541 37,726 2021 8 1,236 1,710 1,486 2023 (2) 8 1,706,846 1,733,383 - 2021 9 7,000 10,214 8,898 2024 (2) 9 4,924 4,977 - 2021 10 19,200 32,823 27,976 2022 10 54,143 81,225 70,401 2023 10 688,064 921,434 810,721 2025 (2) 10 284,137 293,445 - 2026 (2) 11 3,400 3,432 - Perpetual (2) - 5,000,000 5,016,437 - CDB pegged to loans: 2016 1 792 1,160 3,073 Subtotal in Brazil Overseas: 2019 10 1,333,575 2,978,569 2,026,515 2021 11 2,766,650 6,398,386 4,349,977 2022 11 1,886,720 4,364,895 2,967,773 Subtotal overseas Grand total (3) Subordinated debt transactions that matured in 2015; New issuing of financial bills in 2015; and It includes the amount of R$11,444,939 thousand, referring to subordinate debts recorded in “Eligible Debt Capital Instruments”. Bradesco 53 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER LIABILITIES a) Tax and social security On December 31 - R$ thousand Provision for tax risk (Note 17b IV) 6,376,654 5,725,057 Provision for deferred income tax (Note 32e) 2,153,563 2,193,593 Taxes and contributions on profit payable 1,861,832 2,728,807 Taxes and contributions payable 1,239,911 780,038 Total b) Sundry On December 31 - R$ thousand Credit card operations 19,100,529 18,094,072 Sundry creditors 11,506,944 8,344,403 Civil and labor provisions (Note 17b IV) 7,519,809 4,948,920 Provision for payments 6,198,210 5,639,768 Loan assignment obligations 4,156,202 4,118,300 Creditors by anticipation of residual value 3,014,040 3,734,387 Obligations by quotas of investment funds 2,965,518 2,794,702 Liabilities for acquisition of assets and rights 391,414 323,595 Other (1) 3,216,316 2,512,940 Total Includes provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is registered in this account but also presented within the excess provision, totaling R$694,184 thousand (R$421,596 thousand in 2014) (Note 8g). NON-CONTROLLING INTERESTS IN SUBSIDIARIES On December 31 - R$ thousand Banco Bradesco BBI S,A, 14,107 12,838 Other 90 81 Total SHAREHOLDERS’ EQUITY (PARENT COMPANY) a) Capital stock in number of shares Fully subscribed and paid-in capital stock comprises non-par, registered, book-entry shares. On December 31 Common shares 2,524,364,555 2,103,637,129 Preferred shares 2,524,364,292 2,103,636,910 Subtotal Treasury (common shares) (3,669,932) (2,898,610) Treasury (preferred shares) (15,583,262) (8,984,870) Total outstanding shares In the Extraordinary General Meeting of March 10, 2015, a deliberation was taken to increase the Capital Stock by R$5,000,000 thousand, increasing it from R$38,100,000 thousand to R$43,100,000 thousand. This was effected through the capitalization of part of the balance of the account “Profit Reserves - Statutory Reserve”, in compliance with the provisions in Article 169 of Law No. 6,404/76, with a stock-split of 20% in shares, by issuing 841,454,808 new nominative-book entry shares, with no nominal value, of which 420,727,426 were common shares and 420,727,382 were preferred shares. These were attributed free-of-charge to the shareholders registered on March 26, 2015 as bonus, in the ratio of two (2) new shares for every ten (10) shares of the same type that they own. 5 4 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate In the Extraordinary General Meeting of December 17, 2015, decision was made to increase the share capital in the amount of R$3,000,000 thousand, raising it from R$43,100,000 thousand to R$46,100,000 thousand, in the proportion of 3.275740457% on the shareholder position that each shareholder possessed on December 17, 2015 – base date of subscription rights, through the issue of 164,769,488 new, book-entry nominative shares, with no par value, in which 82,571,414 are common shares and 82,198,074 are preferred shares, at the price of R$19.20 per common share and R$17.21 per preferred share, for private subscription by the shareholders, in the period from January 4, 2016 to February 5, 2016, and pay in of the value corresponding to 100% of the shares subscribed on March 1, 2016, irrespective of the date of delivery of the subscription bulletin. In a meeting held on February 3, 2016, the Board of Directors resolved to cancel the capital stock increase by means of private subscription of shares, approved in the Special Shareholders’ Meeting held on December 17, 2015, at the amount of R$3,000,000 thousand , by the issuance of 164,769,488 new book-entry, registered shares, with no par value, of which 82,571,414 are common shares at the unit price of R$19.20 and 82,198,074 are preferred shares at the unit price of R$17.21. The decision derived from the volatility of the national and international stock markets, with impacts on the share price in the Stock Exchange. Mentioned cancellation will be submitted to shareholders’ approval in general shareholders’ meeting. b) Interest on shareholders’ equity/dividends Bradesco’s capital remuneration policy aims to distribute interest on shareholders’ equity at the maximum amount calculated under current legislation, and this is included, net of Withholding Income Tax, in the calculation for mandatory dividends for the year under the Company’s Bylaws. The Board of Directors’ Meeting held on December 22, 2014 approved the Board of Executive Officers’ proposal to pay shareholders supplementary interest on shareholders’ equity for 2014, for the amount of R$2,600,300thousand, at R$0.590325800 (net of 15% withholding income tax - R$0.501776930) per common share and R$0.649358380 (net of 15% withholding income tax - R$0.551954623) per preferred share, which was paid on March 6, 2015. The Board of Directors’ Meeting held on February 9, 2015 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity and dividends for the year of 2014, totaling R$630,572 thousand, at R$0.143153921 per common share and R$0.157469313 per preferred share, which was paid on March 6, 2015. The Board of Directors’ Meeting held on June 22, 2015 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity and dividends for the first semester of 2015, totaling R$912,000 thousand, at R$0.172629101 per common share and R$0.189892011 per preferred share, which was paid on July 17, 2015. The Board of Directors’ Meeting held on December 17, 2015 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity totaling R$4,054,200 thousand, at R$0.767706865 per common share and R$0.844477552 per preferred share, which will be paid on March 1, 2016. Bradesco 5 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Interest on shareholders’ equity and dividends for the year ended December 31, 2015, is calculated as follows: R$ thousand % (1) Net profit for the period 17,189,635 (-) Legal reserve 859,482 Adjusted calculation basis Monthly and supplementary interest on shareholders’ equity (gross), paid and/or provisioned 5,122,964 Withholding income tax on interest on shareholders’ equity (768,445) Interim Dividends Paid (2) 912,000 Interest on own capital (net)/dividends accumulated in 2015 Interest on own capital (net)/dividends accumulated in 2014 Percentage of interest on shareholders’ equity/dividends after adjustments; and Paid on July 17, 2015. Interest on shareholders’ equity and dividends were paid or recorded in provisions, as follows: Description R$ thousand Per share (gross) Gross amount paid/ recorded in provision Withholding Income Tax (IRRF) (15%) Net amount paid/recorded in provision Common shares Preferred shares Monthly interest on shareholders’ equity paid 0.225816 0.248397 994,708 149,206 845,502 Supplementary interest paid on own capital 0.590326 0.649358 2,600,300 390,045 2,210,255 Interim Dividends Paid 0.188201 0.207022 829,000 - 829,000 Complementary dividends paid 0.143154 0.157469 630,572 - 630,572 Total accrued on December 31, 2014 Monthly interest on shareholders’ equity paid 0.211702 0.232873 1,068,764 160,315 908,449 Supplementary interest on shareholders’ equity provisioned (1) (2) 0.767707 0.844478 4,054,200 608,130 3,446,070 Interim Dividends Paid 0.172629 0.189892 912,000 - 912,000 Total accrued on December 31, 2015 It considers the bonus of 20% of shares occurring in March 2015; and To be paid on March 1, 2016. c) Treasury shares A total of 3,669,932 common shares and 15,583,262 preferred shares had been acquired with the effect of the 20% share split, totaling R$431,048thousand until December 31, 2015, and remain in treasury. The minimum, average and maximum cost per common share is R$23.62221, R$25.46012 and R$27.14350, and per preferred share is R$19.37456, R$26.98306 and R$33.12855, respectively. The fair value was R$20.50 per common share and R$19.28 per preferred share on December 31, 2015. 56 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate FEE AND COMMISSION INCOME On December 31 YTD - R$ thousand Credit card income 9,139,422 6,561,310 Checking account 4,946,319 4,019,107 Loans 2,800,161 2,581,673 Asset management 1,573,818 1,546,748 Collections 1,067,170 1,030,606 Consortium management 1,040,109 880,373 Custody and brokerage services 554,418 520,290 Underwriting / Financial Advisory Services 540,879 636,407 Payments 382,426 371,874 Other 401,502 478,366 Total PAYROLL AND RELATED BENEFITS On December 31 YTD - R$ thousand Salaries 6,016,606 5,460,980 Benefits 2,746,911 2,446,429 Social security charges 2,280,890 2,129,862 Employee profit sharing 1,240,636 1,147,936 Provision for labor claims (1) 765,102 1,028,015 Training 127,405 123,786 Total Includes constitution of labor provisions concerning the improvement of the calculation methodology to the sum of R$267,253 thousand (R$488,300 thousand in 2014). OTHER ADMINISTRATIVE EXPENSES On December 31 YTD - R$ thousand Outsourced services 3,971,066 3,472,405 Depreciation and amortization 2,995,757 2,432,030 Data processing 1,553,556 1,291,392 Communication 1,520,856 1,342,721 Rental 1,387,437 1,273,267 Asset maintenance 1,021,893 975,612 Advertising and marketing 888,208 717,820 Financial system services 839,670 777,191 Transport 619,539 719,775 Security and surveillance 607,420 556,254 Supplies 324,443 221,234 Water, electricity and gas 315,954 309,062 Travel 106,277 81,628 Other 1,366,622 1,334,491 Total Bradesco 57 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate TAX EXPENSES On December 31 YTD - R$ thousand Contribution for Social Security Financing (COFINS) 2,730,197 2,057,491 Social Integration Program (PIS) contribution 575,756 488,664 Tax on Services (ISSQN) 461,874 388,226 Municipal Real Estate Tax (IPTU) expenses 71,254 59,821 Other 234,520 176,207 Total OTHER OPERATING INCOME On December 31 YTD - R$ thousand Other interest income 2,337,016 1,579,178 Reversal of other operating provisions 1,502,162 3,167,767 Revenues from recovery of charges and expenses 267,467 166,086 Other 1,749,234 1,520,243 Total In the year ended December 31, 2014, the reversal of tax provision on the Cofins process, the matter had its closure in favor of the Organization in the amount of R $ 1,378,103 thousand. OTHER OPERATING EXPENSES On December 31 YTD - R$ thousand Other finance costs 5,150,809 3,670,848 Sundry losses 1,781,899 1,720,915 Discount granted 1,379,205 1,330,101 Commissions on loans and financing 1,316,963 1,227,500 Intangible assets amortization 63,344 60,563 Other (1) 3,959,642 3,235,038 Total In the year ended December 31, 2015, it basically includes: (i) provision for the tax contingency, to the sum of R$419,603 thousand (Note 17b (v)); (ii) constitution for guarantees provided, encompassing guarantees, sureties, letters of credit and standby letter of credit, which was highlighted from the provision surplus, to the sum of R$272,588 thousand (R$83,973 thousand in 2014) (Note 8h); and (iii) expenses by analysis of the recoverability of assets – impairment of R$210,481 thousand (R$85,608 thousand in 2014). NON-OPERATING INCOME (LOSS) On December 31 YTD - R$ thousand Gain/loss on sale and write-off of assets and investments (352,116) (398,332) Recording/reversal of non-operating provisions (194,467) (251,788) Other 97,785 150,983 Total 58 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) a) Related party transactions (direct and indirect) are carried out under conditions and at rates consistent with those entered into with third parties, when applicable, and effective on the dates of the operations, The transactions are as follows: On December 31 - R$ thousand Assets (liabilities) Revenues (expenses) Assets (liabilities) Revenues (expenses) Interest on shareholders’ equity and dividends: - - Cidade de Deus Companhia Comercial de Participações (942,262) - (750,925) - Fundação Bradesco (337,120) - (268,664) - Elba Holdings Ltda, 200,182 - 200,182 - Bradseg Participações Ltda, 3,750,000 - 1,219,009 - Other controllers, subsidiaries and of shared control 78,373 - 78,373 - Demand deposits/Savings accounts: Bradesco Vida e Previdência S,A, (2,116) - (513) - Brasília Cayman Investments II Limited - - (210,829) - Key Management Personnel (12,044) (684) (19,651) (798) Other controllers, subsidiaries and of shared control (92,951) - (7,196) - Time deposits: Cidade de Deus Companhia Comercial de Participações (114,221) (112) (59,941) (71) Fidelity Processadora e Serviços S,A, - (1,361) (316) (13,219) Brasília Cayman Investments II Limited (309,924) - - - Key Management Personnel (57,385) (8,266) (73,181) (8,373) Other controllers, subsidiaries and of shared control (27,623) (379) (36,879) (46,309) Captures in Interbank deposits: - Bradesco North América LLC Delaware (47) - (2,922) - Other controllers, subsidiaries and of shared control (3,913) (8) (2,126) - Securities sold under agreements to repurchase: Embaúba Holdings Ltda, - (40,013) (740,218) (73,617) Quixabá Empreendimentos e Participações Ltda, (421,300) (197,248) (1,570,348) (103,570) Bradesplan Participações Ltda, (514,043) (130,525) (1,027,622) (48,023) Tempo Serviços Ltda, - - (1,280,017) (7,245) Serel Participações em Imóveis S,A, (183,666) (62,699) (489,839) (48,947) Alvorada Serviços e Negócios Ltda, - - (453,047) (46,544) STVD Holdings S,A, (267,432) (78,876) (640,359) (33,733) Columbus Holdings S,A, (562,391) (59,979) (292,558) (22,516) Ganant Corretora de Seguros Ltda, (148,199) (35,033) (272,429) (20,690) BVP Promotora de Vendas Ltda, (116,415) (25,474) (197,661) (15,012) Cidade de Deus Companhia Comercial de Participações (637,903) (67,465) (290,413) (34,927) BBD Participações S,A, - (10,018) (29,118) (13,040) Key Management Personnel (17,806) (3,493) (92,043) (12,420) Other controllers, subsidiaries and of shared control (801,963) (89,440) (609,906) (40,322) Funds from issuance of securities: Cidade de Deus Companhia Comercial de Participações (184,368) (1,218) - - Key Management Personnel (698,594) (75,901) (619,551) (59,746) Derivative financial instruments (swap): - - Tempo Serviços Ltda, - - (1,925) 2,821 Services: Scopus Tecnologia Ltda, - - - (371,616) Fidelity Processadora e Serviços S,A, (6,767) (120,790) (9,534) (109,896) Scopus Soluções em TI (7,055) (124,514) (14,302) (58,001) Other controllers, subsidiaries and of shared control - (10) - (379) Bradesco 59 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Assets (liabilities) Revenues (expenses) Assets (liabilities) Revenues (expenses) Rental of branches: - - Bradesco Vida e Previdência S,A, - - - (1,687) Fundação Bradesco - (2,160) - (1,485) Other controllers, subsidiaries and of shared control - (480,938) - (430,135) Subordinated debts: - - - Fundação Bradesco - - - (27) Obligations by issuing financial bills: Bradesplan Participações Ltda, (3,782,524) (391,704) (2,797,634) (283,351) STVD Holdings S,A, (1,419,116) (130,805) (930,486) (122,908) Columbus Holdings S,A, (452,993) (2,993) - - Quixabá Empreendimentos e Participações Ltda, (1,308,545) (8,645) - - Serel Participações em Imóveis S,A, (301,995) (1,995) - - Tempo Serviços Ltda, - - (209,642) (132,276) Alvorada Serviços e Negócios Ltda, - - (408,031) (38,391) Other controllers, subsidiaries and of shared control (507,549) (27,008) (516,598) (72,373) b) Compensation for Key Management Personnel Each year, the Annual Shareholders’ Meeting approves: · The annual grand total amount of Management compensation, set forth at the Board of Directors Meetings, to be paid to board members and members of the Board of Executive Officers, as determined by the Company’s Bylaws; and · The amount allocated to finance Management pension plans, within the Employee and Management pension plan of the Organização Bradesco. For 2015, the maximum amount of R$349,900thousand was set for Management compensation and R$353,050thousand to finance defined contribution pension plans. The current policy on Management compensation sets forth that 50% of net variable compensation, if any, must be allocated to the acquisition of preferred shares of Banco Bradesco S.A., which vest in three equal, annual and successive installments, the first of which is in the year following the payment date. This procedure complies with CMN Resolution No.3,921/10, which sets forth a management compensation policy for financial institutions. Short-term Management benefits On December 31 YTD - R$ thousand Salaries 309,864 319,743 INSS contributions 69,404 71,611 Total Post-employment benefits On December 31 YTD - R$ thousand Defined contribution supplementary pension plans 311,670 322,726 Total Considers all the key management personnel, regardless of member companies of the Prudential Conglomerate. Bradesco does not offer its Key Management Personnel long-term benefits related to severance pay or share-based compensation, pursuant to CPC 10 – Share-Based Payment, approved by CMN Resolution No.3,989/11. 60 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Shareholding Together, members of the Board of Directors and Board of Executive Officers had the following shareholding in Bradesco: On December 31 ● Common shares 0.61% 0.72% ● Preferred shares 1.06% 1.04% ● Total shares (1) (2) 0.83% 0.88% On December 31, 2015, direct and indirect shareholding of the members of Bradesco’s Board of Directors and Board of Executive Officers amounted to 2.65% of common shares, 1.10% of preferred shares and 1.87% of all shares; and Considers all the key management personnel, regardless of member companies of the Prudential Conglomerate. FINANCIAL INSTRUMENTS Below is the statement of financial position by currency On December 31- R$ thousand Balance Local Foreign (1) (2) Foreign (1) (2) Assets Current and long-term assets Funds available 17,313,901 9,244,101 8,069,800 3,685,973 Interbank investments 140,344,945 137,977,248 2,367,697 828,956 Securities and derivative financial instruments 189,323,971 171,227,564 18,096,407 14,022,167 Interbank and interdepartmental accounts 55,802,385 55,802,385 - - Loan and leasing 303,285,017 253,036,681 50,248,336 37,042,133 Other receivables and assets 129,115,642 114,864,945 14,250,697 10,141,708 Permanent assets Investments 28,760,260 28,760,260 - - Premises and equipment and leased assets 9,425,162 9,393,059 32,103 18,034 Deferred 15,634 15,634 Intangible assets 9,427,248 9,308,259 118,989 84,731 Total Liabilities Current and long-term liabilities Deposits 197,035,872 168,035,978 28,999,894 30,927,368 Securities sold under agreements to repurchase 250,095,112 245,953,592 4,141,520 6,958,826 Funds from issuance of securities 117,335,710 105,904,961 11,430,749 8,766,126 Interbank and interdepartmental accounts 6,457,866 3,955,109 2,502,757 1,757,393 Borrowing and on-lending 70,334,974 37,715,341 32,619,633 17,003,992 Derivative financial instruments 19,345,476 18,045,268 1,300,208 820,843 Other liabilities: - Subordinated debts 38,865,411 25,150,975 13,714,436 9,321,577 - Other 93,921,504 89,369,288 4,552,216 4,170,838 Deferred income - - Non-controlling interests in subsidiaries - - Shareholders’ equity - - Total Net position of assets and liabilities Net position of derivatives (2) (28,614,136) (17,327,187) Other net off-balance-sheet accounts (3) (449,877) (1,012,215) Net exchange position (liability) Amounts originally recorded and/or indexed mainly in USD; Excluding operations maturing in D+1, to be settled at the rate on the last day of the month; and Other commitments recorded in off-balance-sheet accounts. Bradesco 61 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate The statement of financial position by maturity is as follows: On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Maturity not stated Total Assets Current and long-term assets - Funds available 17,313,901 - 17,313,901 Interbank investments (2) 134,655,316 3,931,617 1,242,881 515,131 - 140,344,945 Securities and derivative financial instruments (1) (2) 110,188,564 11,139,813 4,946,242 63,049,352 - 189,323,971 Interbank and interdepartmental accounts 55,121,525 - - 680,860 - 55,802,385 Loan and leasing 28,580,193 67,060,234 45,546,138 162,098,452 - 303,285,017 Other receivables and assets 45,263,821 13,461,187 15,226,173 55,164,461 - 129,115,642 Permanent assets Investments - 28,760,260 28,760,260 Premises and equipment 6,174,510 238,957 286,749 2,719,432 5,514 9,425,162 Deferred 261 1,303 1,563 12,507 - 15,634 Intangible assets 215,724 1,007,587 1,187,484 7,016,453 - 9,427,248 Total in 2015 Total in 2014 Liabilities Current and long-term liabilities - Deposits (3) 132,480,349 11,878,558 9,501,609 43,175,356 - 197,035,872 Securities sold under agreements to repurchase (2) 168,442,854 49,181,159 6,151,156 26,319,943 - 250,095,112 Funds from issuance of securities 4,601,838 20,055,363 28,481,507 64,197,002 - 117,335,710 Interbank and interdepartmental accounts 6,457,866 - 6,457,866 Borrowing and on-lending 5,605,328 16,349,825 15,171,188 33,208,633 - 70,334,974 Derivative financial instruments 18,666,675 381,846 198,067 98,888 - 19,345,476 Other liabilities: - - Subordinated debts 302,565 3,078 189,632 38,370,136 - 38,865,411 - Other 53,439,504 2,101,373 1,027,601 37,353,026 - 93,921,504 Deferred income - Non-controlling interests in subsidiaries - Shareholders’ equity - Total in 2015 Total in 2014 Net assets in 2015 YTD Net assets in 2014 YTD Investments in investment funds are classified as 1 to 30 days; Repurchase agreements are classified according to the maturity of the transactions; and Demand and savings deposits are classified as 1 to 30 days, without considering average historical turnover. 62 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Below is the Basel Ratio: Calculation basis - Basel Ratio (1) On December 31 - R$ thousand Prudential Financial Tier I capital Common equity Shareholders’ equity 88,906,644 81,508,250 Prudential adjustments (2) (11,399,693) (4,309,447) Tier II capital Subordinated debts (according to Resolution CMN No, 4,192/13) 5,805,384 - Subordinated debts (according to previous norms to CMN Resolution No, 4,192/13) 19,513,015 21,405,720 Capital (a) - Credit risk 556,440,558 544,797,829 - Market risk 18,670,132 21,435,660 - Operational risk 37,106,557 30,979,716 Risk-weighted assets – RWA (b) Basel ratio (a/b) 16.8% 16.5% Tier I capital 12.7% 12.9% - Principal capital 12.7% 12.9% Tier II capital 4.1% 3.6% As per January 2015, the Basel Ratio started to be calculated based on the "Prudential Consolidated", in accordance with CMN Resolution No. 4,192/13; and As per January 2015, the factor applied to prudential adjustments went from 20% to 40%, according to the timeline for application of deductions of prudential adjustments, defined in Article11 of CMN Resolution No. 4,192/13. a) Capital Management The primary objective of the Capital Management structure is to provide the necessary conditions for a continuous process of capital assessment, monitoring and control, contributing to the achievement of the Organization’s strategic objectives. It considers the current business environment and a prospective and consistent vision for capital adequacy planning. This structure is composed of the Statutory, Non-Statutory and Executive Committees that assist the Board of Directors and the Board of Executive Officers in decision making. The internal process of assessing capital adequacy is carried out so as to ensure that the Organization has a Reference Equity base composition to support the development of activities and provide sufficient protection against risks, whether in normal or in extreme market conditions, as well as meeting managerial and regulatory requirements in relation to capital management. EMPLOYEE BENEFITS Bradesco and its subsidiaries sponsor a private defined contribution pension for employees and directors, that allows financial resources to be accumulated by participants throughout their careers by means of employee and employer contributions and invested in an Exclusive Investment Fund (FIE). The Plan is managed by Bradesco Vida e Previdência S.A. and BRAM – Bradesco Asset Management S.A. DTVM is responsible for the financial management of the FIEs funds. The Supplementary Pension Plan counts on contributions from employees and administrators of Bradesco and its subsidiaries equivalent to at least 4% of the salary by employees and 5% of the salary, plus the percentage allocated to covers of risk benefits (invalidity and death), by the company. Actuarial obligations of the defined contribution plan are fully covered by the plan assets of the corresponding FIE. In addition to the plan, in 2001, participants who chose to migrate from the defined benefit plan are guaranteed a proportional deferred benefit, corresponding to their accumulated rights in that plan. For the active participants, retirees and pensioners of the defined benefit plan, in extinction, the present value of the actuarial obligations of the plan is completely secured by collateral assets. Bradesco 63 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Banco Alvorada S.A. (successor from the spin-off of Banco Baneb S.A.) maintains defined contribution and defined benefit retirement plans, through Fundação Baneb de Seguridade Social - Bases (related to the former employees of Baneb). Banco Bradesco’s sponsors both defined benefit and defined contribution retirement plans, through Caixa de Assistência e Aposentadoria dos Funcionários do Banco do Estado do Maranhão (Capof), especially to employees originating from Banco BEM S.A. Bradesco sponsors a defined benefit plan through Caixa de Previdência Privada do Banco do Estado do Ceará (Cabec), exclusively for former employees of Banco BEC S.A. In accordance with CPC 33 (R1) – Benefits to Employees, approved by CVM Resolution No. 600/09, Bradesco and its subsidiaries, as sponsors of these plans, considering the economic and actuarial study, have calculated their actuarial commitments using real interest rate and recognize in their financial statements the obligation due. The resources guaranteeing the pension plans are invested in accordance with the relevant legislation (public and private securities, shares of listed companies and properties). Follow the main assumptions used by the independent actuary in the actuarial assessment of our plans, based on CPC 33 (R1): Risk factors On December 31 Nominal discount rate 12.73% p.a. 11.74% p.a. Nominal rate of minimum expected return on assets 12.73% p.a. 11.74% p.a. Nominal rate of future salary increases 5.00% p.a. 5.20% p.a. Nominal growth rate of social security benefits and plans 5.00% p.a. 5.20% p.a. Inflation rate 5.00% p.a. 5.20% p.a. Biometric table of overall mortality AT2000 AT2000 Biometric table of entering disability By Plan By Plan Expected turnover rate - - Probability of entering retirement 100% in 1st eligibility to a benefit by the plan 100% in 1st eligibility to a benefit by the plan Considering the above assumptions, in accordance with CPC 33 (R1), the present value of the actuarial obligations of the benefit plans and of its assets to cover these obligations, on December 31, 2015, represented: (i) Net assets of the plan – R$1,047,782 thousand (2014 – R$1,070,636 thousand); (ii) Actuarial liabilities – R$1,162,005 thousand (2014 – R$1,182,761 thousand); and (iii) Insufficiency of R$114,223 thousand (2014 – insufficiency of R$112,125 thousand). The table below, of sensitivity analysis of the obligations of the benefit plans, demonstrates the impact on the actuarial exposure (12.73% p.a.) by the amendment of the premise in the discount rate in 1 p.p.: Discount rate Sensitivity Analysis Effect on actuarial liabilities Effect on the present value of the obligations 13.73% Increase of 1 p.p. reduction (96,511) 11.73% Reduction of 1 p.p. increase 117,947 Bradesco, in its offices abroad, provides pension plans for its employees and administrators, in accordance with the standards established by the local authorities, which allows the accrual of financial resources during the professional career of the participant. Expenses related to contributions made in the year ended December 31, 2015, totaled R$529,343 thousand (R$537,071 thousand in 2014). In addition to this benefit, Bradesco and its subsidiaries offer other benefits to their employees and administrators, including health insurance, dental care, life and personal accident insurance, and professional training. These expenses, including the aforementioned contributions, totaled R$2,874,316 thousand in the year ended December 31, 2015 (R$2,570,215 thousand in 2014). 6 4 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INCOME TAX AND SOCIAL CONTRIBUTION a) Calculation of income tax and social contribution charges December 31 YTD - R$ thousand Income before income tax and social contribution Total burden of income tax and social contribution at the current rates (1) (2,378,282) (6,709,299) Effect on the tax calculation: Earnings (losses) of affiliates and jointly subsidiaries 10,648,305 3,680,977 Net non-deductible expenses of nontaxable income 208,255 (100,064) Net tax credit of deferred liabilities (2) 2,315,337 - Interest on shareholders’ equity (paid and payable) 2,305,334 1,438,003 Other amounts (3) (1,193,112) 17,219 Income tax and social contribution for the year Current rates: (i) 25% for income tax; and (ii) of 15% for the social contribution to financial and equated companies, and of 20%, from September 2015 to December 2018, in accordance with Law No. 13,169/15; and (iii) of 9% for the other companies (Note 3h); Constitution of tax credit, net of deferred liabilities, related to the increase in the social contribution tax rate, according to Law No. 13,169/15; and Basically, includes, (i) the exchange rate variation of assets and liabilities, derived from investments abroad; (ii) the equalization of the effective rate of social contribution in relation to the rate (45%) shown; and (iii) the deduction incentives. b) Breakdown of income tax and social contribution in the income statement December 31 YTD - R$ thousand Current taxes: Income tax and social contribution payable Deferred taxes: Amount recorded/realized in the period on temporary differences 12,096,574 2,291,925 Use of opening balances of: Social contribution loss (110,641) (311,686) Income tax loss (13,857) (504,395) Constitution in the period on: Social contribution loss 371,354 580,313 Income tax loss 806,439 776,993 Activation of the tax credit – Law No. 13,169/15: Social contribution losses 422,598 - Temporary differences 2,025,420 - Total deferred taxes Income tax and social contribution for the year Bradesco 6 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Deferred income tax and social contribution R$ thousand Balance on Amount recorded Amount realized Balance on Allowance for loan losses 17,565,047 9,539,424 3,654,148 23,450,323 Civil provisions 1,267,287 510,268 310,527 1,467,028 Tax provisions 1,591,442 513,469 100,682 2,004,229 Labor provisions 985,883 542,636 300,495 1,228,024 Provision for devaluation of securities and investments 76,622 44,198 30,990 89,830 Provision for devaluation of foreclosed assets 274,227 230,657 125,708 379,176 Adjustment to fair value of trading securities 3,696 6,470,616 3,664 6,470,648 Amortization of goodwill 170,755 27,290 11,567 186,478 Other 2,130,704 2,294,729 1,513,512 2,911,921 Total deductible taxes on temporary differences Income tax and social contribution losses in Brazil and overseas 4,371,601 1,600,391 124,498 5,847,494 Subtotal (2) (3) Adjustment to fair value of available-for-sale securities (3) 550,040 1,726,811 41,503 2,235,348 Social contribution - Provisional Measure No. 2,158-35/01 106,097 - - 106,097 Total deferred tax assets (Note 9b) Deferred tax liabilities (Note 32e) Deferred tax assets, net of deferred tax liabilities Includes the sum of R$2,448,018 thousand, concerning the increase of the rate of the social contribution on the temporary additions and negative basis provisioned for completion by December 2018, based on technical studies and analyses carried out by the Management, according to Law No. 13,169/15; By being framed in the condition established by art. 1, subparagraph I of CMN Resolution No. 3,059/02, with amendments introduced by CMN Resolution No. 4,441/15, Banco Bradesco registered with the Bacen, an authorization request for maintenance of inventory and constitution of new tax credits; and Deferred tax assets from financial companies and similar companies, were established considering the increase in the social contribution rate, determined by Law No.11,727/08 and Law No. 13,169/15 (Note 3h). d) Expected realization of deferred tax assets on temporary differences, tax loss andnegative basis of social contribution and deferred social contribution – Provisional Measure No.2,158-35 R$ thousand Temporary differences Income tax and social contribution losses Social contribution - Provisional Measure No.2,158-35 Total Income tax Social contribution Income tax Social contribution 2016 3,135,800 2,562,012 520,830 531,938 106,097 6,856,677 2017 3,408,009 2,759,146 604,507 451,719 - 7,223,381 2018 3,521,418 2,819,734 544,624 406,999 - 7,292,775 2019 3,488,134 2,161,530 471,125 277,819 - 6,398,608 2020 3,427,775 2,070,946 238,107 140,525 - 5,877,353 After 2020 5,521,260 3,311,893 764,322 894,979 - 10,492,454 Total The projected realization of deferred tax assets is an estimate and it is not directly related to the expected accounting income. The present value of deferred tax assets, calculated based on the average funding interest rate, net of tax effects, amounts to R$39,468,147 thousand (R$26,204,472 thousand in 2014), of which R$34,146,305 thousand (R$22,136,676 thousand in 2014) relates to temporary differences, R$5,217,852 thousand (R$3,964,887 thousand in 2014) to tax losses and negative basis of social contribution and R$103,990 thousand (R$102,909 thousand in 2014) to deferred social contribution, Provisional Measure No.2,158-35. 66 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate e) Unrecognized deferred tax assets On December 31, 2015, deferred tax assets of R$8,442 thousand, were not recognized, and will only be registered when they meet the regulatory requirements and/or present prospects of realization according to technical studies and analyses prepared by the Management and in accordance with Bacen regulations. f) Deferred tax liabilities On December 31 - R$ thousand Mark-to-market adjustment to securities and derivative financial instruments 137,051 264,728 Difference in depreciation 597,234 784,378 Judicial deposit and others (1) 1,419,,278 1,144,487 Total Includes, in 2015, the sum of R$132,681 thousand, related to the increase of the CSLL rate, in accordance with Law No. 13,169/15. The deferred tax liabilities of companies in the financial sector were established considering the increased social contribution rate, established by Law No.11,727/08 and Law No. 13,169/15 (Note 3h). OTHER INFORMATION a) The Organização Bradesco manages investment funds and portfolios with net assets which, on December 31, 2015, amounted to R$550,283,806 thousand (R$488,730,084 thousand in 2014). b) Consortium funds On December 31 - R$ thousand Monthly estimate of funds receivable from consortium members 485,083 429,312 Contributions payable by the group 23,659,786 20,816,191 Consortium members - assets to be included 21,213,015 18,741,580 Credits available to consortium members 4,617,600 4,133,159 In units Number of groups managed 3,590 3,429 Number of active consortium members 1,194,004 1,062,076 Number of assets to be included 567,982 531,378 c) As part of the convergence process with international accounting standards, the Brazilian Accounting Pronouncements Committee (CPC) issued several accounting pronouncements, as well as their interpretations and guidelines, which are applicable to financial institutions only after approval by CMN. The accounting standards which have been approved by CMN include the following: · Resolution No.3,566/08 – Impairment of Assets (CPC 01); · Resolution No.3,604/08 – Statement of Cash Flows (CPC 03); · Resolution No.3,750/09 – Related Party Disclosures (CPC 05); · Resolution No.3,823/09 – Provisi ons, Contingent Liabilities and Contingent Assets (CPC 25); · Resolution No.3,973/11 – Subsequent Event (CPC 24); · Resolution No.3,989/11 – Share-based Payment (CPC 10); · Resolution No. 4,007/11 – Accounting Policies, Changes in Estimates and Error Correction (CPC 23); · Resolution No. 4,144/12 – Conceptual Framework for Preparing and Presenting Financial Statements; and · Resolution No. 4,424/15 – Employee Benefits (CPC 33 – shall take effect as from January 1, Presently, it is not possible to estimate when the CMN will approve the other CPC pronouncements or if they will be applied prospectively or retrospectively. Bradesco 67 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate CMN Resolution No.3,786/09 and Bacen Circular Letters No.3,472/09 and No.3,516/10 establish that financial institutions and other entities authorized by Bacen to operate, which are publicly-held companies or which are required to establish an Audit Committee shall, since December 31, 2010, annually prepare and publish in up to 90 days after the reference date of December 31 their consolidated financial statements, prepared under the International Financial Reporting Standards (IFRS), in compliance with standards issued by the International Accounting Standards Board (IASB). As required by CMN Resolution, on March 31, 2015, Bradesco published its consolidated financial statements for December 31, 2013 and 2014 on its website, in accordance with IFRS standards. The net profit and shareholders’ equity of the financial statements disclosed in IFRS were not substantially different from those presented in the financial statements prepared in accordance with the accounting practices adopted in Brazil and applicable to institutions authorized to operate by the Brazilian Central Bank (Bacen). The financial statements in IFRS are being prepared and will be disclosed in March 7, 2016. d) In the fourth quarter of 2015, the Bacen has changed some rules of compulsory collection on resources at sight, in installments and of savings. These are the main changes: Description Previous Rule Current Rule At sight resources The basis for calculation of the liability of the compulsory payment corresponded to the average of the amounts subject to the payment established in the calculation period, deducted from R$44 million. The deduction was then limited to R$70 million, from December 14, 2015, for the Financial Institutions that are in group "A" and from December 7, 2015 the ones in group "B". There was no time limit determined for the deductions of financing contracted in fulfilling the liability of the compulsory payment. The deductions of financing contracted from December 16, 2015 can be made only until July 23, 2019. Time Resources The time deposits captured in operations of financial assistance or support of liquidity with funds or other mechanisms constituted by the financial institutions integrated the value subject to the compulsory payment. The liability of the compulsory payment for this type of resource captured was extinct from the calculation period of December 7 to 11, 2015. Resources from savings deposits The lines of credit for projects covered by PAC - the Growth Acceleration Program in the period from December 16, 2015 to July 31, 2016 may be deducted up to 15% of the limit established for reduction of the liability. e) On August, 2015, Bradesco informed the market that it had signed the Purchase and Sale of Shares Agreement with HSBC Latin America Holdings Limited for the acquisition of 100% of the share capital of HSBC Bank Brasil S.A. - Banco Múltiplo and HSBC Serviços e Participações Ltda. ("HSBC"), for the value of US$5.2 billion. The price shall be adjusted by the equity variation of HSBC as per 12.31.2014 and will be paid on the date of completion of the operation. With the acquisition, Bradesco will assume all operations of HSBC in Brazil, including retail, insurance and asset management, as well as all the branches and clients. In January 2016, Bradesco communicated to the market that the Central Bank approved the acquisition of 100% of the capital share of HSBC Bank Brasil S.A. – Banco Múltiplo and of HSBC Serviços e Participações Ltda (“HSBC”). The conclusion of the operation is subject to approval by the other competent regulatory agencies and fulfillment of the legal formalities. f) In January 2016, Bradesco signed a non-binding Memorandum of Understanding with Banco do Brasil S.A., Banco Santander (Brasil) S.A., Caixa Econômica Federal and Itaú Unibanco S.A., in order to create a holding company of credit intelligence ("GIC"), which will develop a database with the goal of adding, reconciling and handling database and credit-related information, of individuals and legal entities, which expressly authorize their inclusion in the database, as required by the applicable rules. g) There were no other subsequent events that need to be adjusted or disclosed in the individual financial statements as of December 31, 2015. 68 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Marcos Aparecido Galende Accountant - CRC 1SP201309/O-6 Bradesco 69 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate To The Board of Directors and Management Banco Bradesco S.A. Osasco – SP We have audited the accompanying Prudential Conglomerate consolidated financial statements of Banco Bradesco S.A. (“Bradesco”), which comprise the consolidated statement of financial position of the Prudential Conglomerate as at December 31, 2015, and the respective income statement, statement of changes in equity and cash flow statement for the six-month period and year then ended, and a summary of significant accounting policies and other explanatory information. These special purpose financial statements have been prepared by Bradesco´s management as required by Resolution n o 4,280, dated October 31, 2013, of the National Monetary Council (CMN) and supplementary regulations of the Central Bank of Brazil (BACEN), described in the note n o 2 to the financial statements. Management’s Responsibility for the Financial Statements Bradesco´s Management is responsible for the preparation and fair presentation of these Prudential Conglomerate consolidated financial statements in accordance with the Resolution n o 4,280/13 of CMN, and supplementary regulations of BACEN, which main criteria and accounting practices are described in note n o 2 to the financial statements, and for such internal control as management determines is necessary to enable the preparation of the Prudential Conglomerate consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these Prudential Conglomerate consolidated financial statements prepared by Bradesco´s Management in accordance with the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN, based on our audit in accordance with Brazilian and International Standards on Auditing, taking into account the NBC TA 800 (ISA 800) - “Special Considerations - Audits of Financial Statements Prepared in Accordance with Special Purpose Frameworks”. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the Prudential Conglomerate consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Bradesco’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion 70 December 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate In our opinion, the Prudential Conglomerate consolidated financial statements of Bradesco referred to above, present fairly, in all material respects, the financial position of Bradesco´s Prudential Conglomerate consolidated financial statements as at December 31, 2015, the financial performance of its operations and its cash flows for the six-month period and year then ended in accordance with the provisions for preparation of the Prudential Conglomerate consolidated financial statements pursuant to the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN for the preparation of these consolidated financial statements prepared for special purpose, as described in note n o 2 to the financial statements. Emphasis Basis of preparation of the Prudential Conglomerate consolidated financial statements Without modifying our opinion, we draw attention to note n o 2 to the financial statements that disclose that the Prudential Conglomerate consolidated financial statements of Bradesco were prepared by Bradesco´s management to meet the requirements of Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN. Consequently, our report on these consolidated financial statements has been prepared solely for meeting these specific requirements and thus may not be appropriate for other purposes. Other Matter Bradesco has prepared a separate set of financial statements for general purposes for the year ended December 31, 2015, in accordance with accounting practices adopted in Brazil applicable to institutions authorized to operate by the Central Bank of Brazil, on which we issued an unqualified auditor’s report on January 27, 2016. Osasco, March 7, 2016. KPMG Auditores Independentes CRC 2SP028567/O-1 F SP Original report in Portuguese signed by Cláudio Rogélio Sertório Accountant CRC 1SP212059/O-0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 9, 2016 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
